Exhibit 10.56

 

 

CONFIDENTIAL TREATMENT

 

REQUESTED BY CABLEVISION

 

SYSTEMS CORPORATION AND

 

CSC HOLDINGS, INC

 

Contract No. 11182004

 

CONTRACT BETWEEN

 

 

RAINBOW DBS COMPANY LLC

 

 

AND

 

 

LOCKHEED MARTIN CORPORATION

ACTING THROUGH

LOCKHEED MARTIN COMMERCIAL SPACE SYSTEMS

 

 

FOR

 

 

RAINBOW KA-BAND SPACECRAFT

 

 

Date: November 21, 2004

 

--------------------------------------------------------------------------------


 

PROPRIETARY NOTICE

 

This contract and the information contained herein is proprietary and
confidential to Rainbow DBS Company LLC and LOCKHEED MARTIN CORPORATION ACTING
THROUGH LOCKHEED MARTIN COMMERCIAL SPACE SYSTEMS and shall not be published,
reproduced, copied, disclosed, or used for other than its intended purpose
without the express written consent of a duly authorized representative of
Rainbow DBS Company LLC and LOCKHEED MARTIN CORPORATION ACTING THROUGH LOCKHEED
MARTIN COMMERCIAL SPACE SYSTEMS.

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

 

DEFINITIONS

 

2.

 

SCOPE OF WORK

 

 

2.1

Elements of Work

 

 

2.2

Attachments

 

 

2.3

Options

 

3.

 

DELIVERABLE ITEMS AND DELIVERY SCHEDULE

 

 

3.1

Deliverable Items/Promised Delivery Dates

 

 

3.2

Time of the Essence

 

 

3.3

Contractor Responsibility

 

 

3.4

Customer Responsibility

 

4.

 

PRICES

 

 

4.1

***

 

 

4.2

Taxes

 

 

4.3

***

 

5.

 

METHOD OF PAYMENT

 

 

5.1

Spacecraft

 

 

5.2

Performance Incentives

 

 

5.3

Invoices

 

 

5.4

Disputed Payments

 

 

5.5

Currency/Place of Payment

 

 

5.6

Late Payment

 

6.

 

DELIVERY, TITLE AND RISK OF LOSS OR DAMAGE

 

 

6.1

Spacecraft Delivery

 

 

6.2

Delivery of Other Deliverable Items

 

 

6.3

Title

 

7.

 

CERTIFICATION, INSPECTION, ACCEPTANCE, WAIVERS

 

 

7.1

General Requirements

 

 

7.2

Waivers

 

 

7.3

Inspections

 

 

7.4

Spacecraft Acceptance Procedure

 

 

7.5

Acceptance Procedures for Other Deliverable Items

 

 

7.6

Remedy of Defects

 

 

7.7

Post Launch Remedies

 

8.

 

LAUNCH VEHICLE SELECTION

 

 

8.1

Customer Responsibility

 

 

8.2

Launch Vehicle Availability Date

 

9.

 

INSURANCE

 

 

9.1

Launch and On-Orbit Insurance

 

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

ii

--------------------------------------------------------------------------------


 

 

9.2

Insurance Claims

 

 

9.3

“Work-in-Progress” Insurance

 

10.

 

SUBCONTRACTS

 

 

10.1

Subcontracts

 

 

10.2

Key Subcontracts

 

 

10.3

Indemnification/Release

 

11.

 

PROPERTY ACCOUNTING

 

 

11.1

Identification and Control

 

 

11.2

Use of Inventory Parts/Use of Customer’s Parts

 

12.

 

CHANGES REQUESTED BY CONTRACTOR OR CUSTOMER

 

 

12.1

Contract Change Notice

 

 

12.2

Acceptance of Change

 

 

12.3

Non Refusal

 

 

12.4

Price of Changes

 

 

12.5

Changes To Meet Specifications

 

 

12.6

Change of Designated Orbital Position of Satellite Ka-5

 

13.

 

CONTRACT TECHNOLOGY

 

 

13.1

Disclosure of Contract Technology

 

 

13.2

Rights Granted in Contract Technology

 

 

13.3

***

 

14.

 

RIGHT OF ACCESS, REPORTS, TESTING, MONITORING

 

 

14.1

Access

 

 

14.2

Reports

 

 

14.3

Performance Testing

 

 

14.4

Monitoring

 

 

14.5

Export Laws Compliance

 

15. [a05-10285_1ex10d56.htm#a15__110356]

 

WARRANTY [a05-10285_1ex10d56.htm#a15__110356]

 

 

15.1 [a05-10285_1ex10d56.htm#a15_1_110359]

Spacecraft Warranty [a05-10285_1ex10d56.htm#a15_1_110359]

 

 

15.2 [a05-10285_1ex10d56.htm#a15_2_110441]

Warranty for Deliverable Items Other Than Spacecraft
[a05-10285_1ex10d56.htm#a15_2_110441]

 

 

15.3 [a05-10285_1ex10d56.htm#a15_3_110618]

Disclaimer [a05-10285_1ex10d56.htm#a15_3_110618]

 

 

15.4 [a05-10285_1ex10d56.htm#a15_4_110641]

Assistance [a05-10285_1ex10d56.htm#a15_4_110641]

 

16. [a05-10285_1ex10d56.htm#a16__110656]

 

DEFICIENCIES NOTED IN OTHER SPACECRAFT [a05-10285_1ex10d56.htm#a16__110656]

 

 

16.1 [a05-10285_1ex10d56.htm#a16_1_110709]

Qualification Heritage [a05-10285_1ex10d56.htm#a16_1_110709]

 

 

16.2 [a05-10285_1ex10d56.htm#a16_2_110811]

Notice [a05-10285_1ex10d56.htm#a16_2_110811]

 

17. [a05-10285_1ex10d56.htm#a17__110840]

 

TERMINATION FOR CONVENIENCE [a05-10285_1ex10d56.htm#a17__110840]

 

 

17.1 [a05-10285_1ex10d56.htm#a17_1_110844]

Termination [a05-10285_1ex10d56.htm#a17_1_110844]

 

 

17.2 [a05-10285_1ex10d56.htm#a17_2_111133]

Termination Expense [a05-10285_1ex10d56.htm#a17_2_111133]

 

 

17.3 [a05-10285_1ex10d56.htm#a17_3_111227]

Termination Charges [a05-10285_1ex10d56.htm#a17_3_111227]

 

 

17.4 [a05-10285_1ex10d56.htm#a17_4_111248]

Subcontractor Settlements [a05-10285_1ex10d56.htm#a17_4_111248]

 

 

17.5 [a05-10285_1ex10d56.htm#a17_5_111323]

Inventory [a05-10285_1ex10d56.htm#a17_5_111323]

 

 

17.6 [a05-10285_1ex10d56.htm#a17_6_111313]

Subcontracts [a05-10285_1ex10d56.htm#a17_6_111313]

 

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

iii

--------------------------------------------------------------------------------


 

 

17.7 [a05-10285_1ex10d56.htm#a17_7_111351]

*** [a05-10285_1ex10d56.htm#a17_7_111351]

 

18. [a05-10285_1ex10d56.htm#a18__111403]

 

TERMINATION FOR CAUSE [a05-10285_1ex10d56.htm#a18__111403]

 

 

18.1 [a05-10285_1ex10d56.htm#a18_1_111407]

Termination by Customer [a05-10285_1ex10d56.htm#a18_1_111407]

 

 

18.2 [a05-10285_1ex10d56.htm#a18_2_111705]

Improper Termination [a05-10285_1ex10d56.htm#a18_2_111705]

 

 

18.3 [a05-10285_1ex10d56.htm#a18_3_111950]

Termination by Contractor [a05-10285_1ex10d56.htm#a18_3_111950]

 

19. [a05-10285_1ex10d56.htm#a19__112002]

 

EXCUSABLE DELAYS [a05-10285_1ex10d56.htm#a19__112002]

 

20. [a05-10285_1ex10d56.htm#a20__112019]

 

KEY PERSONNEL [a05-10285_1ex10d56.htm#a20__112019]

 

21. [a05-10285_1ex10d56.htm#a21__112026]

 

DISPUTES [a05-10285_1ex10d56.htm#a21__112026]

 

 

21.1 [a05-10285_1ex10d56.htm#a21_1_112042]

Notice [a05-10285_1ex10d56.htm#a21_1_112042]

 

 

21.2 [a05-10285_1ex10d56.htm#a21_2_112102]

Escalation [a05-10285_1ex10d56.htm#a21_2_112102]

 

 

21.3 [a05-10285_1ex10d56.htm#a21_3_112124]

Further Escalation [a05-10285_1ex10d56.htm#a21_3_112124]

 

 

21.4 [a05-10285_1ex10d56.htm#a21_4_112302]

Litigation [a05-10285_1ex10d56.htm#a21_4_112302]

 

 

21.5 [a05-10285_1ex10d56.htm#a21_5_112605]

Other Remedies [a05-10285_1ex10d56.htm#a21_5_112605]

 

22. [a05-10285_1ex10d56.htm#a22__112240]

 

INDEMNIFICATION [a05-10285_1ex10d56.htm#a22__112240]

 

 

22.1 [a05-10285_1ex10d56.htm#a22_1_112619]

Contractor’s General Indemnification [a05-10285_1ex10d56.htm#a22_1_112619]

 

 

22.2 [a05-10285_1ex10d56.htm#a22_2_112709]

Customer’s General Indemnification [a05-10285_1ex10d56.htm#a22_2_112709]

 

 

22.3 [a05-10285_1ex10d56.htm#a22_3_112820]

Contractor’s Intellectual Property Indemnification
[a05-10285_1ex10d56.htm#a22_3_112820]

 

 

22.4 [a05-10285_1ex10d56.htm#a22_4_112847]

Intellectual Property Indemnification Exclusion
[a05-10285_1ex10d56.htm#a22_4_112847]

 

 

22.5 [a05-10285_1ex10d56.htm#a22_5_112927]

Indemnification For Taxes [a05-10285_1ex10d56.htm#a22_5_112927]

 

 

22.6 [a05-10285_1ex10d56.htm#a22_6_112929]

Procedures [a05-10285_1ex10d56.htm#a22_6_112929]

 

23. [a05-10285_1ex10d56.htm#a23__113023]

 

LIMITATION OF LIABILITY [a05-10285_1ex10d56.htm#a23__113023]

 

 

23.1 [a05-10285_1ex10d56.htm#a23_1_113025]

Limitation [a05-10285_1ex10d56.htm#a23_1_113025]

 

 

23.2 [a05-10285_1ex10d56.htm#a23_2_113036]

Exceptions [a05-10285_1ex10d56.htm#a23_2_113036]

 

24. [a05-10285_1ex10d56.htm#a24__113045]

 

DAMAGE TO PERSONS OR PROPERTY, ASSOCIATED WITH LAUNCH, INTERPARTY WAIVER
[a05-10285_1ex10d56.htm#a24__113045]

 

25. [a05-10285_1ex10d56.htm#a25__113100]

 

REPRESENTATIONS AND WARRANTIES [a05-10285_1ex10d56.htm#a25__113100]

 

 

25.1 [a05-10285_1ex10d56.htm#a25_1_113108]

Mutual Representations and Warranties [a05-10285_1ex10d56.htm#a25_1_113108]

 

 

25.2 [a05-10285_1ex10d56.htm#a25_2_113121]

Contractor’s Special Representations and Warranties
[a05-10285_1ex10d56.htm#a25_2_113121]

 

26. [a05-10285_1ex10d56.htm#a26__114049]

 

ASSIGNMENT [a05-10285_1ex10d56.htm#a26__114049]

 

27. [a05-10285_1ex10d56.htm#a27__114052]

 

CONFIDENTIALITY [a05-10285_1ex10d56.htm#a27__114052]

 

 

27.1 [a05-10285_1ex10d56.htm#a27_1_114054]

Identification of Proprietary Information [a05-10285_1ex10d56.htm#a27_1_114054]

 

 

27.2 [a05-10285_1ex10d56.htm#a27_2_114056]

Restrictions on Use, Disclosure [a05-10285_1ex10d56.htm#a27_2_114056]

 

 

27.3 [a05-10285_1ex10d56.htm#a27_3_114105]

Company Restricted Information [a05-10285_1ex10d56.htm#a27_3_114105]

 

 

27.4 [a05-10285_1ex10d56.htm#a27_4_114109]

Standard of Care [a05-10285_1ex10d56.htm#a27_4_114109]

 

28. [a05-10285_1ex10d56.htm#a28__114111]

 

PUBLIC RELEASE OF INFORMATION [a05-10285_1ex10d56.htm#a28__114111]

 

29. [a05-10285_1ex10d56.htm#a29__114115]

 

NOTICES AND REPORTS, AUTHORIZED REPRESENTATIVES
[a05-10285_1ex10d56.htm#a29__114115]

 

 

29.1 [a05-10285_1ex10d56.htm#a29_1_114117]

Notices [a05-10285_1ex10d56.htm#a29_1_114117]

 

 

29.2 [a05-10285_1ex10d56.htm#a29_2_114133]

Authorized Representatives [a05-10285_1ex10d56.htm#a29_2_114133]

 

30. [a05-10285_1ex10d56.htm#a30__114142]

 

CUSTOMER FURNISHED INFORMATION AND PROPERTY [a05-10285_1ex10d56.htm#a30__114142]

 

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

iv

--------------------------------------------------------------------------------


 

 

30.1 [a05-10285_1ex10d56.htm#a30_1_114145]

Title [a05-10285_1ex10d56.htm#a30_1_114145]

 

 

30.2 [a05-10285_1ex10d56.htm#a30_2_114146]

Risk of Loss [a05-10285_1ex10d56.htm#a30_2_114146]

 

 

30.3 [a05-10285_1ex10d56.htm#a30_3_114150]

Use [a05-10285_1ex10d56.htm#a30_3_114150]

 

 

30.4 [a05-10285_1ex10d56.htm#a30_4_114151]

Taxes [a05-10285_1ex10d56.htm#a30_4_114151]

 

 

30.5 [a05-10285_1ex10d56.htm#a30_5_114154]

Encumbrances [a05-10285_1ex10d56.htm#a30_5_114154]

 

 

30.6 [a05-10285_1ex10d56.htm#a30_6_114158]

Return Transportation [a05-10285_1ex10d56.htm#a30_6_114158]

 

 

30.7 [a05-10285_1ex10d56.htm#a30_7_114208]

Damages [a05-10285_1ex10d56.htm#a31__114212]

 

31. [a05-10285_1ex10d56.htm#a31__114212]

 

HAZARDOUS MATERIAL IDENTIFICATION AND MATERIAL SAFETY DATA
[a05-10285_1ex10d56.htm#a31__114212]

 

32. [a05-10285_1ex10d56.htm#a32__114214]

 

APPLICABLE LAWS [a05-10285_1ex10d56.htm#a32__114214]

 

33. [a05-10285_1ex10d56.htm#a33__114217]

 

GENERAL [a05-10285_1ex10d56.htm#a33__114217]

 

 

33.1 [a05-10285_1ex10d56.htm#a33_1_114219]

Severability [a05-10285_1ex10d56.htm#a33_1_114219]

 

 

33.2 [a05-10285_1ex10d56.htm#a33_2_114224]

Cumulative Rights/Waivers [a05-10285_1ex10d56.htm#a33_2_114224]

 

 

33.3 [a05-10285_1ex10d56.htm#a33_3_114236]

Gender/Captions [a05-10285_1ex10d56.htm#a33_3_114236]

 

 

33.4 [a05-10285_1ex10d56.htm#a33_4_114241]

Relationship of the Parties [a05-10285_1ex10d56.htm#a33_4_114241]

 

 

33.5 [a05-10285_1ex10d56.htm#a33_5_114246]

Permitted Access to Work in Progress, Inspections, Etc.
[a05-10285_1ex10d56.htm#a33_5_114246]

 

 

33.6 [a05-10285_1ex10d56.htm#a33_6_114252]

Construction [a05-10285_1ex10d56.htm#a33_6_114252]

 

 

33.7 [a05-10285_1ex10d56.htm#a33_7_114254]

Including [a05-10285_1ex10d56.htm#a33_7_114254]

 

 

33.8 [a05-10285_1ex10d56.htm#a33_8_114257]

Survival [a05-10285_1ex10d56.htm#a33_8_114257]

 

 

33.9 [a05-10285_1ex10d56.htm#a33_9_114309]

Entire Agreement [a05-10285_1ex10d56.htm#a33_9_114309]

 

 

33.10 [a05-10285_1ex10d56.htm#a33_10_114313]

Counterparts [a05-10285_1ex10d56.htm#a33_10_114313]

 

 

ATTACHMENTS

 

Attachment 1 - Statement of Work, dated November 5, 2004
[a05-10285_1ex10d56.htm#Attachment1_120621]

 

Attachment 2 - Spacecraft Performance Requirements, dated November 17, 2004
[a05-10285_1ex10d56.htm#Attachment2_120622]

 

Attachment 3 - Spacecraft Performance Verification Requirements, dated
November 17, 2004 [a05-10285_1ex10d56.htm#Attachment3_120623]

 

Attachment 4 - Spacecraft Product Assurance Requirements, dated November 5, 2004
[a05-10285_1ex10d56.htm#Attachment4_120624]

 

Attachment 5 - Satellite Control and Operations Requirements, dated November 5,
2004 [a05-10285_1ex10d56.htm#Attachment5_120625]

 

Attachment 6 - Satellite Control and Operations Product Assurance Requirements,
dated November 5, 2004 [a05-10285_1ex10d56.htm#Attachment6_120626]

 

Attachment 7 - Milestone Payment Plan, dated November 21, 2004
[a05-10285_1ex10d56.htm#Attachment7_120627]

 

Attachment 8 - Maximum Termination Liability and Letter of Credit Amount
Requirements, dated November 21, 2004
[a05-10285_1ex10d56.htm#Attachment8_120628]

 

Attachment 9 - Export Laws Compliance Program, dated November 21, 2004
[a05-10285_1ex10d56.htm#Attachment9_120629]

 

Attachment 10 - Certification – Form
[a05-10285_1ex10d56.htm#Attachment10_120630]

 

Attachment 11 - Bill of Sale – Form [a05-10285_1ex10d56.htm#Attachment11_120631]

 

Attachment 12 - Options [a05-10285_1ex10d56.htm#Attachment12_120632]

 

Attachment 13 - *** [a05-10285_1ex10d56.htm#Attachment13_120634]

 

Attachment 14 - *** [a05-10285_1ex10d56.htm#Attachment14_120636]

 

Attachment 15 - Letter of Credit – Form
[a05-10285_1ex10d56.htm#Attachment15_120637]

 

Attachment 16 - *** [a05-10285_1ex10d56.htm#Attachment16_120638]

 

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

v

--------------------------------------------------------------------------------


 

CONTRACT FOR RAINBOW KA BAND SPACECRAFT

AND ASSOCIATED EQUIPMENT AND SERVICES

 

THIS CONTRACT (the “Contract”) is entered into this 21st day of November, 2004,
(the “Effective Date of Contract” or “EDC”), by and between Lockheed Martin
Corporation, a corporation organized under the laws of Maryland, acting through
Lockheed Martin Commercial Space Systems, with its principal place of business
located at 100 Campus Drive, Newtown, Pennsylvania (“Contractor”), and RAINBOW
DBS COMPANY LLC, a Delaware limited liability company, with its principal place
of business located at 200 Jericho Quadrangle, Jericho, New York 11753, U.S.A.
(“Customer”).

 

W I T N E S S E T H  T H A T:

 

WHEREAS Customer desires to procure five (5) Ka-band satellites, associated
launch services and ground equipment subject to the terms and conditions hereof;
and

 

WHEREAS Contractor desires to supply such satellites, associated launch services
and ground equipment in accordance with the terms and conditions hereof;

 

NOW THEREFORE THIS CONTRACT WITNESSETH THAT, in consideration of the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto agree as follows:

 

1.             DEFINITIONS

 

As used in this Contract:

 

“Acceptance” with respect to any Deliverable Item other than a Spacecraft shall
be as defined in Paragraph 7.5. “Acceptance” with respect to a Spacecraft shall
be as defined in Paragraph 7.4.

 

“Authorized Representative” shall have the meaning set forth in Article 29.

 

“Bill of Sale” means a bill of sale in the form of Attachment 11 attached
hereto.

 

“Business Day” means a Day on which Customer and Contractor are open for
business, excluding Saturday, Sunday and a Day on which banking institutions in
New York City are required or authorized to be closed.

 

“Certification” means a certification to be provided to Customer by Contractor
upon Delivery of each Spacecraft and other Deliverable Item in the form of
Attachment 10 attached hereto.

 

“CFE” means Customer furnished equipment.

 

1

--------------------------------------------------------------------------------


 

“Company Restricted Information” shall have the meaning set forth in
Paragraph 27.3.

 

“Conditional Acceptance” means (i) that a Spacecraft does not meet the criteria
for Unconditional Acceptance, but such Spacecraft is not a Total Loss or a
Constructive Total Loss, and (ii) that Customer has accepted the Spacecraft in
accordance with Paragraph 7.4.3(b).

 

“Constructive Total Loss” means that at the time of Acceptance: (i) less than***
of the Frequencies on a Spacecraft are Successfully Operating Communications
Channels, (ii) the Orbital Maneuver Life of a Spacecraft is less than*** Days,
(iii) it is predictable that there will be continuously available during the
Service Life less than*** of the power allocated for communications payload
operations (including during eclipse periods) with simultaneous operations of
all Spacecraft functions in a mode reasonably required to maintain the health
and other performance parameters of the Spacecraft or, (iv) any combination of
the foregoing rendering the Spacecraft unable to operate at least*** of its
contemplated capacity for its Service Life.

 

“Contract” means this document, including any amendments made pursuant to
Paragraph 33.9, herein embodying the agreement between Contractor and Customer
and including the Attachments which are annexed hereto and made a part of this
Contract.

 

“Contract Background Data” means all Information other than Contract Foreground
Data, including Information which is generated by the Contractor primarily at
its own expense in connection with the design, or research and development of
its standard baseline products or “off-the-shelf” items for other programs, or
for other non-Customer projects to the extent such Information is incorporated
in, utilized in, or useful to the performance of Work and/or relating to any
Deliverable Items and/or used in connection with or useful to the Contract
Foreground Data.

 

“Contract Change Notice” means a notice proposing a change in any requirement of
this Contract as described in the Statement of Work and in accordance with
Article 12.

 

“Contract Foreground Data” means all Information, including Deliverable Data,
directly generated or developed in the performance of Work and/or relating to
any Deliverable Items or which is generated as a result of (i) significant
design, research or development efforts under this Contract or (ii) routine
engineering of

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

2

--------------------------------------------------------------------------------


 

Contractor’s standard baseline products or other items incorporated into the
Work.

 

“Contract Intellectual Property” means all Patents, patent applications and
patent disclosures; all patentable or unpatentable inventions, discoveries,
improvements, and innovations; all trademarks, trademark applications, and all
registrations and recordings thereof; all U.S. and foreign service marks,
service mark applications, and all registrations and recordings thereof; trade
names; all copyrights, copyright registrations, and applications to register
copyrights; confidential or proprietary technical information and trade secrets;
know-how; show-how; licenses (including in the form of an immunity from suit) to
use the intellectual property of third parties (to the extent that the licensee
can sublicense); software; technical manuals and documentation used in
connection with the foregoing; and other intellectual property and proprietary
information generated, developed and/or utilized in the performance of the Work
hereunder.

 

“Contract Technology” means any and all Contract Foreground Data and Contract
Background Data and such Contract Intellectual Property that is incorporated in,
utilized in, or useful to the performance of Work and/or relating to any
Deliverable Items and/or used in connection with or useful to the Contract
Foreground Data.

 

“Contractor” shall have the meaning set forth in the preamble.

 

“Customer” shall have the meaning set forth in the preamble.

 

“Day” in the context of Performance Incentives, means a continuous twenty-four
(24) hour period commencing at 0001 Greenwich Mean Time. For all other purposes
it means a twenty four (24) hour period commencing at the occurrence of an
event.

 

“Defect” means, with respect to any Deliverable Item and any and all components
thereof, any deficiency or nonconformance in design, material or workmanship, or
failure to perform in accordance with the specifications and requirements set
out or referred to in this Contract.

 

“Deliverable Data” means all data and documentation required to be delivered to
Customer under this Contract, as set forth in the Statement of Work, Attachment
3 and Attachment 5.

 

“Deliverable Hardware” means all property other than Deliverable Data required
to be delivered to Customer under this Contract, including, without limitation,
Spacecraft and the tangible media on which Deliverable Data is delivered.

 

“Deliverable Items” means any and all Deliverable Hardware and Deliverable Data.

 

3

--------------------------------------------------------------------------------


 

“Delivery” for Deliverable Items other than a Spacecraft shall occur upon
Acceptance as described in Paragraph 6.2. “Delivery” for a Spacecraft shall be
as described in Paragraph 6.1.

 

“Designated Launch Agencies” means the Launch Vehicle providers selected in
accordance with Article 8 hereof to Launch the Spacecraft into geostationary
transfer orbit and provide the Launch Vehicles, the Designated Launch Sites and
related facilities and equipment necessary to accomplish such Launches.

 

“Designated Launch Sites” means the Launch facilities provided by the Designated
Launch Agencies including any off-site processing facilities.

 

“Designated Orbital Positions” means the 62o, 71o, 77o, 119o and 129o west
longitude positions in geostationary earth orbit at which Customer intends to
locate and operate the Spacecraft, or any alternative orbital positions obtained
by Customer in lieu of the foregoing.

 

“Dollar” or “$” means a dollar of United States currency.

 

“Export Laws” shall have the meaning set forth in Paragraph 3.3.

 

“Export Laws Compliance Program” means the program described in Attachment 9
that Contractor has implemented to obtain or amend, as applicable, all United
States or other Governmental Approvals necessary to provide Customer, its
employees, representatives and consultants, and the Designated Launch Agencies,
insurance brokers and underwriters, with access to the Spacecraft, facilities
and information as described herein and as necessary to enter into and perform
their obligations under the Launch Agreements and the Insurance Agreements.

 

“Effective Date of Contract’ or “EDC” shall have the meaning set forth in the
preamble.

 

“Escrow Agreement” shall have the meaning set forth in Paragraph 13.3.4.

 

“FCC” means the U.S. Federal Communications Commission and any successor agency.

 

“Frequency” is a unit of 38 MHz of usable bandwidth on a Spacecraft.

 

“Governmental Approvals” means any permit, license or approval of any
government, governmental department or agency or relevant regulatory authority
required for the performance of this Contract.

 

“In Service Date” means the date of Acceptance of a Spacecraft.

 

“Information” means all data and information, including, without limitation,
data and information of a technical, business or financial nature which has been
documented on any tangible media, including, without limitation, writings,

 

4

--------------------------------------------------------------------------------


 

drawings, sound recordings, software, pictorial representations and graphs.
Except as otherwise provided in the Contract, Information shall not include the
Contractor’s financial reports, cost analyses and other data and internal
information incidental to contract administration.

 

“Inoperative Frequency” means a Frequency that does not meet the standards of a
Successfully Operating Communications Channel (i) for***, (ii) for a cumulative
total of***, or (iii) during any eclipse period.

 

“Insurance Agreements” mean the agreements providing for insurance of the
Spacecraft between Customer and insurance underwriters as described in
Article 9.

 

“Intentional Ignition” means the intentional ignition by a Designated Launch
Agency of the main or first stage engines of a Launch Vehicle or such other
definition as is contained in the relevant Launch Agreement.

 

“IOT” means in orbit tests as specified in the Statement of Work and Attachment
3.

 

“Key Subcontract” shall have the meaning set forth in Paragraph 10.2.

 

“Key Subcontractor” shall have the meaning set forth in Paragraph 10.2.

 

“Launch” means the launch of a Spacecraft as defined in the relevant Launch
Agreement.

 

“Launch Agreement(s)” means the agreement(s) providing for the Launch of the
Spacecraft between Customer and the Designated Launch Agencies as described in
Article 8.

 

“Launch Support” means Contractor’s activities at the Designated Launch Sites in
support of the Launches, as specified in the Statement of Work.

 

“Launch Vehicles” mean the launch vehicles selected for the Launch of the
Spacecraft, in accordance with Article 8.

 

“Letter of Credit” means the letter of credit that may be established by
Customer in favor of Contractor in accordance with Paragraphs 5.1.2 (b) through
(d), inclusive and Attachment 15.

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

5

--------------------------------------------------------------------------------


 

“License to Practice” means a right to use, lease, offer for sale, market,
advertise, promote, sell, dispose of and otherwise practice, subject to the
terms and conditions contained herein.

 

“Major Subcontractor” shall have the meaning set forth in Paragraph 7.3.

 

“Milestone Payment Plan” means the milestone payment plan for each Spacecraft
and the TT&C and Pilot Uplink Station Equipment attached hereto as Attachment 7.

 

“NSP” means Deliverable Items that are not separately priced hereunder.

 

“Option” means any of the options described in Attachment 12.

 

“Orbital Maneuver Life” means the period of time following the In Service Date
of a Spacecraft for which such Spacecraft has sufficient fuel to be operated at
its Designated Orbital Position, in accordance with the requirements and
standards set forth in the Spacecraft Performance Requirements and allowing
sufficient fuel to de-orbit such Spacecraft at the end of its life in accordance
with applicable governmental requirements.

 

“Patent” means a patent for an invention or a similar form of statutory
protection such as a utility model or registered design.

 

“Party” or “Parties” means Customer and/or Contractor, who are the principals to
this Contract.

 

“Payment Due Date” shall have the meaning set forth in Paragraph 5.1.1.

 

“Performance Incentives” means the monies that may be earned by Contractor, as
specified in item 6 of Tables 4.1.1 - 4.1.5, based on the performance of the
Spacecraft, which monies shall be payable to Contractor under the conditions set
forth in Paragraph 5.2.

 

“Promised Delivery Dates” mean the dates promised for Delivery of the Spacecraft
or for Delivery of other Deliverable Items (as applicable) pursuant to
Article 3.

 

“Proprietary Information” shall have the meaning set forth in Paragraph 27.1.

 

“Restored Communications Channel” means a Frequency that has become an
Inoperative Frequency and has subsequently been restored to operate in full
compliance with the standards of a Successfully Operating Communications Channel
for a period of***.

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

6

--------------------------------------------------------------------------------


 

“Right to Use” means a right to copy, duplicate, reproduce, modify and otherwise
use, subject to the terms and conditions set forth herein.

 

“Satellite Simulators” means the dynamic satellite simulators to be delivered by
Contractor to Customer as defined in the Statement of Work.

 

“Security Agreement” shall have the meaning set forth in Paragraph 5.1.2(e).

 

“Service Life” for a Spacecraft means the five thousand four hundred
seventy-nine (5,479) Day period following final Acceptance of the Spacecraft.

 

“Spacecraft” means one (1) or more of the satellites to be constructed and
launched as provided hereunder and delivered in-orbit to Customer by Contractor.

 

“Spacecraft Performance Requirements” means the spacecraft performance
specifications for each Spacecraft attached hereto as Attachment 2.

 

“Spacecraft Pre-Shipment Review” or “SPSR” shall have the meaning set forth in
Paragraph 7.4.1.

 

“Spacecraft System Price” shall have the meaning set forth in Paragraph 4.1.

 

“Spacecraft Product Assurance Requirements” means the spacecraft product
assurance plan attached hereto as Attachment 4.

 

“Statement of Work” means the statement of work attached hereto as Attachment 1.

 

“Subcontract” means a subcontract, including purchase orders, memoranda of
understanding and all similar forms of agreement between Contractor and any
Subcontractor at any tier, to provide a portion of the Work under this Contract.

 

“Subcontractor” means a person, firm, corporation or business entity which has
been awarded a Subcontract by Contractor to provide a portion of the Work
covered by this Contract.

 

“Successful Injection” means that at the time of separation of a Spacecraft from
the Launch Vehicle,***. Damage to the Spacecraft following separation from the
Launch Vehicle but caused by the Launch Vehicle shall be deemed to have occurred
prior to separation from the Launch Vehicle.

 

“Successfully Operating Communications Channel” means ***.

 

“Successfully Operating Spacecraft” means ***:

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

7

--------------------------------------------------------------------------------


 

“TT&C and Pilot Uplink Station Equipment” means the ground equipment as defined
in the Statement of Work hereinafter referred to as “TT&C Station Equipment”.

 

“Total Loss” of a Spacecraft means (i) the complete loss, destruction or failure
of such Spacecraft or (ii)***.

 

“Total Verified Termination Expense” shall have the meaning set forth in
Paragraph 17.2.

 

“Unconditional Acceptance” means that the Spacecraft meets the criteria for
unconditional acceptance specified in Paragraph 7.4.3(a), and that Customer has
accepted the Spacecraft in accordance with Paragraph 7.4.3(a).

 

“Work” means all acts, including tests to be performed, and materials, articles,
data, documentation, and developments, equipment, matters and things to be
furnished and rights to be transferred by Contractor or Subcontractor(s) under
this Contract, or any contract or subcontract entered into by Contractor or
Subcontractor(s).

 

2.             SCOPE OF WORK

 

2.1  Elements of Work

 

2.1.1  General Scope.  Subject to the terms and conditions of this Contract
(including any Options as specified in Attachment 12), Contractor shall sell and
Customer shall purchase five (5) Spacecraft, to be designated Rainbow Ka 1,
Rainbow Ka 2, Rainbow Ka 3, Rainbow Ka 4, and Rainbow Ka 5, and Contractor shall
furnish and perform all the elements of the Work for the purpose of such sale.
Contractor shall furnish the Work in accordance with the provisions of this
Contract, including all Attachments listed in Paragraph 2.2. The major elements
of the Work include the following:

 

(a)           Spacecraft.  Design, manufacture, in-plant test, prepare each
Spacecraft for Launch, integrate each Spacecraft with the applicable Launch
Vehicle, and following Successful Injection, in-orbit test and place each
Spacecraft into its Designated Orbital Position and present each Spacecraft to
Customer for Acceptance;

 

(b)           TT&C Station Equipment.  Deliver, install and test the TT&C
Station Equipment, for each Spacecraft, including all necessary equipment to
monitor and control the five (5) Spacecraft simultaneously and independently in
accordance with Attachments 5 and 6;

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

8

--------------------------------------------------------------------------------


 

(c)           Simulators.  Deliver two (2) Satellite Simulators per Spacecraft,
as specified in the Statement of Work, meeting the performance requirements
specified in Section 5 of Attachment 5, Satellite Control And Operations
Requirements;

 

(d)           Satellite Database.  Provide satellite databases as specified in
Section 3 of Attachment 5, Satellite Control and Operations Requirements;

 

(e)           Management.  Manage the program and conduct program reviews;

 

(f)            Data and Documentation.  Prepare and provide to Customer data and
documentation in accordance with the Statement of Work, Attachment 3 and
Attachment 5;

 

(g)           Containers.  Provide (as necessary) the temporary use of
containers for shipping and storage of the Spacecraft;

 

(h)           Offices.  Provide reasonable, full-time office accommodations for
up to*** Customer resident technical representatives at Contractor’s facilities
and reasonable accommodations for up to*** Customer representatives visiting
Contractor’s facilities for periodic meetings;

 

(i)            Insurance Support.  Assist Customer in entering into the
Insurance Agreements, and in making any claims under any of the foregoing
Insurance Agreements;

 

(j)            Initial Operations.  Provide initial satellite control operations
of each Spacecraft using the Contractor’s own facilities and the Customer’s TT&C
Station Equipment, starting from Delivery of such Spacecraft, and continuing for
a period of***, as outlined in Section 11 of Attachment 5;

 

(k)           Training.  Provide Spacecraft Operator Training for each
Spacecraft as outlined in Attachment 1; and

 

(l)            Governmental Approvals.  Obtain all Governmental Approvals
necessary to fulfill its obligations hereunder.

 

2.1.2  Inherent, Necessary, Customary Work.  If any items, materials, or
services not specifically described in this Contract are an inherent, necessary
or customary part of the Work and/or Deliverable Items or are reasonably
required for proper performance or provision of the Work and/or Deliverable
Items in accordance

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

9

--------------------------------------------------------------------------------


 

with this Contract, they shall be deemed to be included within the scope of the
Work and /or Deliverable Items to be delivered as provided herein, as if such
items, materials, or services were specifically described in this Contract;
provided however that the foregoing shall not expand the scope of Contractor’s
obligations under the Statement of Work.

 

2.2  Attachments

 

The Work to be performed by Contractor under this Contract shall include, and be
governed by, the Attachments listed below which are attached hereto and made a
part hereof. In the event of any conflict or inconsistency among the provisions
of the various parts of this Contract, including the Attachments attached to and
incorporated into this Contract, such conflict or inconsistency shall be
resolved by giving precedence to the terms and conditions of this Contract
without the Attachments and then to the Attachments in the order listed below:

 

Attachment 7

 

—

 

Milestone Payment Plan, dated November 21, 2004

Attachment 8

 

—

 

Maximum Termination Liability and Letter of Credit Amount Requirements, dated
November 21, 2004

Attachment 1

 

—

 

Statement of Work, dated November 5, 2004

Attachment 2

 

—

 

Spacecraft Performance Requirements, dated November 17, 2004

Attachment 3

 

—

 

Spacecraft Performance Verification Requirements, dated November 17, 2004

Attachment 4

 

—

 

Spacecraft Product Assurance Requirements, dated November 5, 2004

Attachment 5

 

—

 

Satellite Control and Operations Requirements, dated November 5, 2004

Attachment 6

 

—

 

Satellite Control and Operations Product Assurance Requirements, dated
November 5, 2004

Attachment 9

 

—

 

Export Laws Compliance Program, dated November 21, 2004

Attachment 15

 

—

 

Letter of Credit—Form

Attachment 10

 

—

 

Certification—Form

 

10

--------------------------------------------------------------------------------


 

Attachment 11

 

—

 

Bill of Sale—Form

Attachment 12

 

—

 

Options, dated November 21, 2004

Attachment 13

 

—

 

***

Attachment 14

 

—

 

***, dated November 21, 2004

Attachment 16

 

—

 

***, dated November 21, 2004

 

2.3  Options

 

Customer shall have the options to procure additional items specified in
Attachment 12 which may be acquired from time to time under the terms and
conditions set forth therein.

 

3.             DELIVERABLE ITEMS AND DELIVERY SCHEDULE

 

3.1  Deliverable Items/Promised Delivery Dates

 

All Deliverable Items to be delivered and the corresponding Promised Delivery
Dates and points of Delivery are set forth below:

 

Deliverable
Item No.

 

Quantity

 

Description

 

Promised Delivery Date

 

Point of Delivery

 

 

 

 

 

 

 

 

 

 

 

 

1.(a

)

1

 

Spacecraft designated Rainbow Ka 2 as specified in Attachment 1 and Attachment 2

 

EDC + 1140 Days

 

129oW

 

 

 

 

 

 

 

 

 

 

 

 

 

1.(b

)

1

 

Spacecraft designated Rainbow Ka 1 as specified in Attachment 1 and Attachment 2

 

EDC + 1231 Days

 

62Wo

 

 

 

 

 

 

 

 

 

 

 

 

 

1.(c

)

1

 

Spacecraft designated Rainbow Ka 5 as specified in Attachment 1 and Attachment 2

 

EDC + 1322 Days

 

119oW

 

 

 

 

 

 

 

 

 

 

 

 

 

1.(d

)

1

 

Spacecraft designated Rainbow Ka 4 as specified in Attachment 1 and Attachment 2

 

EDC + 1414 Days

 

71oW

 

 

 

 

 

 

 

 

 

 

 

 

 

1.(e

)

1

 

Spacecraft designated Rainbow Ka 3 as specified in Attachment 1 and Attachment 2

 

EDC + 1506 Days

 

77oW

 

 

 

 

 

 

 

 

 

 

 

 

 

 2.

 

1 lot

 

All other documentation, software and data as specified in Attachment 1 and
Attachment 2

 

Per Attachment 1 and Attachment 2

 

Customer’s Designated Facility

 

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

11

--------------------------------------------------------------------------------


 

Deliverable
Item No.

 

Quantity

 

Description

 

Promised Delivery Date

 

Point of Delivery

 

 

 

 

 

 

 

 

 

 

 

 

 3.

 

1 lot

 

Launch Support, insurance support, IOT, anomaly investigation support, and other
support as specified in Attachment 1 and Attachment 2

 

Per Attachment 1 and Attachment 2

 

Per Attachment 1

 

 

 

 

 

 

 

 

 

 

 

 

 

4.(a

)

2 per
Spacecraft

 

Satellite Simulators

 

Per Attachment 1

 

A2100 Satellite Operations Center, Newtown, PA

 

 

 

 

 

 

 

 

 

 

 

 

 

4.(b

)

1 lot

 

On-Station Operations Documentation, as specified in Attachment 5

 

Per Attachment 1

 

A2100 Satellite Operations Center, Newtown, PA

 

 

 

 

 

 

 

 

 

 

 

 

 

4.(c

)

1 lot at
Primary
Location(s) 1
lot at Back-up
Location(s)

 

TT&C Station Equipment

 

Per Attachment 1

 

Prime and Back-up Stations in USA, Beacon Station in Canada for Ka-3 only. Final
Locations TBC

 

 

 

 

 

 

 

 

 

 

 

 

 

4.(d

)

1 lot per
Spacecraft

 

Satellite Databases

 

Per Attachment 1

 

A2100 Satellite Operations Center, Newtown, PA

 

 

 

 

 

 

 

 

 

 

 

 

 

4.(e

)

1 lot

 

Satellite Operations Training

 

Per Attachment 1

 

Newtown, PA

 

 

3.2  Time of the Essence

 

Subject to the terms and conditions of this Contract, Contractor understands and
agrees that the times for the Promised Delivery Dates of the Spacecraft (Items 1
(a) through (e) set forth above are of the essence to this Contract. Contractor
shall perform its obligations under this Contract in a timely manner. Contractor
will support Customer requests in making necessary filings with and explanations
to the FCC regarding the status of Spacecraft construction and Launch as it
applies to required milestones.

 

3.3  Contractor Responsibility

 

Subject to the terms and conditions of this Contract, including payments of the
amounts due by Customer hereunder, delivery of all Deliverable Items under this
Contract shall be at Contractor’s expense. Contractor shall be responsible for
securing

 

12

--------------------------------------------------------------------------------


 

any necessary Governmental Approvals, including any relating to import of items
to be delivered to the Contractor by the Subcontractors and export of the
Deliverable Items, in a timely manner, as necessary to perform its obligations
under this Contract. All Governmental Approvals of any country required for
compliance with Contractor’s obligations under this Contract shall be referred
to as “Export Laws”. Customer agrees to cooperate with Contractor in executing
such documents as shall be necessary for compliance with Governmental Approvals
under the Export Laws.

 

3.4  Customer Responsibility

 

Subject to the terms and conditions of this Contract, including payments of the
amounts due to Contractor hereunder, Customer shall be responsible for securing
all FCC and ITU approvals (on ground and in-orbit), including frequency
coordination for IOT and on-station operations. In addition to the above,
Customer is responsible for providing TT&C facilities as specified in the TT&C
facilities ICD referenced in the Statement of Work, Attachment 1.

 

4.             PRICES

 

4.1  ***

 

4.2  Taxes

 

Each Spacecraft System Price and the prices for all other deliverables
(including Options deliverables) under this Contract include all taxes, duties,
transportation, insurance and all other costs and charges associated with the
performance of all Work. Contractor shall be responsible for payment of all
taxes and duties which may be required under any laws which become due by reason
of performance of the Work, and Contractor shall comply with all requirements of
said laws, including payment of any interest or penalties related to or arising
from such taxes and duties.

 

4.3  ***

 

4.3.4  Other Remedies.  Nothing contained in this Paragraph 4.3 shall affect any
right or remedy available to Customer, under this Contract, for delay exceeding
the number of Days stated in Paragraph 4.3.1.

 

4.3.5  Contractor Notice.  Contractor shall immediately notify Customer of any
circumstance that will cause or threaten to cause a delay in Delivery.
Contractor shall provide Customer no less frequently than monthly with
Contractor’s best estimate of when Delivery will occur (liquidated damages shall
only be assessed for actual delays, not anticipated delays).***

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

13

--------------------------------------------------------------------------------


 

4.3.7  Failure to Notify.  Contractor acknowledges and agrees that its failure
to keep Customer informed of reasonably predictable delays in Delivery may cause
damages to Customer related to the failure to give notice. In such a case,
Customer may seek recovery for the damages caused by Contractor’s failure to
give notice of such delay within a reasonable period after Contractor knows that
such a delay will occur. Contractor’s damages under this provision shall be
limited to the actual damages incurred by Customer proximately caused by the
lack of notice, and such damages shall be capped at ***.

 

5.             METHOD OF PAYMENT

 

5.1  Spacecraft

 

5.1.1  Milestones.  Payment by Customer to Contractor of the amount due for each
Spacecraft (less Performance Incentives) and other Deliverable Items as
specified in items 1 through 5, 8 and 9 in Tables 4.1.1 - 4.1.5 of this Contract
(as may be adjusted pursuant to Paragraph 4.3.1) shall be made in accordance
with the Milestone Payment Plan for such Spacecraft and the conditions specified
therein. The amounts specified in the Milestone Payment Plan for each Spacecraft
and its related Deliverable Items shall in each case be paid by Customer to
Contractor within thirty (30) Days after receipt by Customer of an invoice from
Contractor (the “Payment Due Date”), accompanied by a certification from
Contractor’s Authorized Representatives, that the particular milestone events
for which payment is being claimed in each case have been completed and
enclosing any other documentation necessary to demonstrate the completion of
such milestones. Contractor shall submit no more than one (1) invoice per
calendar month per Spacecraft, which shall list all completed milestones with
respect to such Spacecraft for that month. Contractor shall not submit invoices
for a Spacecraft, the amounts of which, when paid, will cause the total amount
paid under the Contract with respect to such Spacecraft to exceed the aggregate
sum scheduled to be paid with respect to such Spacecraft to that point in time
as provided in the Milestone Payment Plan. In accordance with Article 12, if a
change is accepted and implemented, the Milestone Payment Plan will be modified
to reflect the change in Spacecraft Price within thirty (30) Days following
initial implementation of said change.

 

5.1.2  Further Assurances.***

 

(f)            Financial Information.  In lieu of committing to a cash payment,
Letter of Credit or Security Agreement under Paragraphs 5.1.2(a), (b), (c), (d),
or (e), Customer may provide financial information, which, in the sole
discretion of Contractor, is satisfactory for Contractor to allow Customer to
make payments under the Milestone Payment Plan set forth in Attachment 7. Should
such financial information not be available or satisfactory, Customer

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

14

--------------------------------------------------------------------------------


 

shall provide further assurances under either Paragraphs 5.1.2(a), (b), (c),
(d), or (e). If, after doing so, Customer financial information becomes
available, which, in the sole discretion of Contractor, provides Contractor
satisfactory payment assurance, then Contractor may at that time elect to waive
any other further assurance requirements hereunder.

 

5.2  Performance Incentives

 

***

 

5.3  Invoices

 

All Contractor invoices shall be submitted in three (3) copies to:

 

RAINBOW DBS COMPANY LLC

200 Jericho Quadrangle

Jericho, New York 11753 U.S.A.

 

ATTN: Tom Greco

 

5.4  Disputed Payments

 

If Customer concludes that an item for which an invoice has been submitted is
not payable in accordance with the terms of this Contract, or that any milestone
or condition established by this Contract as a prerequisite to payment has not
been fulfilled, Customer shall so notify Contractor within twenty (20) Days of
receipt of the applicable invoice. Such notification shall state the areas,
which are considered not to be in accordance with the terms and conditions of
this Contract and state what is required to be submitted or performed to satisfy
the discrepancy. Upon correction of the noted discrepancy(ies), the invoice
shall be resubmitted for payment within ten (10) Days. Customer shall pay any
undisputed amount of invoices within the payment terms in this Contract. If the
Parties cannot agree that a discrepancy(ies) has been resolved, Contractor and
Customer will utilize the dispute provision in accordance with Article 21.

 

5.5  Currency/Place of Payment

 

5.5.1  Currency/Method and Receipt of Payment.  All payments and/or refunds due
from either Party to the other shall be made in Dollars. Payments and/or refunds
to a Party shall be made by wire transfer of funds, with reference to the
invoice number being paid in the detail section of the payment, to such place
for payments and/or refunds as the receiving Party’s Authorized Representative
may designate from time to time in writing. All payments and/or refunds due from
either Party to the other shall be

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

15

--------------------------------------------------------------------------------


 

deemed to have been made when the bank account of the receiving Party, as
specified in Paragraph 5.5.2 or 5.5.3, has been credited with such payment, in
the currency specified herein for such payment.

 

5.5.2  Payments to Contractor.>  Unless Contractor otherwise notifies Customer,
all payments of Contractor’s invoices shall be made by Customer to:

 

***

 

5.5.3  Payments to Customer.  Unless Customer otherwise notifies Contractor, all
refunds, credits or other amounts due Customer hereunder shall be made by
Contractor to:

 

***

 

5.6  Late Payment

 

5.6.1  Late Payment Charge.  In the event either Party fails to pay any amounts
due by it to the other Party within the times specified in this Contract, which
amounts are not the subject of a good faith dispute, the receiving Party may
impose a late payment charge of ***, assessable from the first Day the payment
is late. Amounts that are disputed in good faith will not be subject to late
payment charges so long as any undisputed portion is paid within the time period
required.

 

5.6.2  Work Stoppage.  In no way limiting the terms of Paragraph 5.6.1, in the
event that Customer fails to pay any amounts due by it to the Contractor within
the times specified in this Contract, which amounts are not the subject of a
good faith dispute as set forth in Paragraph 5.6.1, Contractor may, by written
notice to Customer, if such failure is not corrected by Customer within ten
(10) Business Days after written notice is given by Contractor (or such longer
period as Contractor may agree to in writing) stop Work under the Contract with
respect to the Spacecraft for which payment is late until such failure is
corrected. Contractor shall immediately resume Work under this Contract when the
failure is corrected, and the Parties shall negotiate in good faith an equitable
adjustment to schedule and price and any other affected terms and conditions to
reflect the reasonable impacts on Contractor resulting from such Work stoppage.
The Milestone Payment Plan will be modified to reflect the increase of
Spacecraft Price within thirty (30) Days. If Customer’s failure to pay has not
been cured within thirty (30) Days after commencement of such Work stoppage,
then Contractor shall be entitled to terminate this Contract pursuant to
Paragraph 18.3.

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

16

--------------------------------------------------------------------------------


 

6.             DELIVERY, TITLE AND RISK OF LOSS OR DAMAGE

 

6.1  Spacecraft Delivery

 

Risk of loss for each Spacecraft shall pass at the time of Intentional Ignition.
Title to each Spacecraft and its components shall transfer to Customer upon
Acceptance. Delivery of each Spacecraft shall occur upon either Unconditional
Acceptance in writing by Customer, Conditional Acceptance in writing by Customer
or declaration of Total Loss or Constructive Total Loss, each pursuant to
Paragraph 7.4.3, and delivery of a Bill of Sale for the Spacecraft.

 

6.2  Delivery of Other Deliverable Items

 

Risk of loss or damage and title to all Deliverable Items other than the
Spacecraft shall transfer from Contractor to Customer upon Delivery. Delivery of
such Deliverable Items shall occur upon Acceptance in writing by Customer
pursuant to Paragraph 7.5. Contractor shall deliver a Bill of Sale with respect
to the Deliverable Items set forth in Paragraph 3.1, Items 4(a) through 4 (e).

 

6.3  Title

 

Contractor warrants that title to all Deliverable Items delivered or transferred
hereunder shall be good, marketable and rightfully conveyed, and shall be
delivered free and clear of all liens, encumbrances, pledges and other interests
whatsoever, other than those incurred by Customer. Furthermore, Contractor
agrees to execute and deliver a Bill of Sale and all other instruments required,
in Customer’s reasonable discretion, to perfect or evidence such title in
Customer.

 

7.             CERTIFICATION, INSPECTION, ACCEPTANCE, WAIVERS

 

7.1  General Requirements

 

Contractor is responsible for testing, demonstrating, delivering, and certifying
to Customer that each Spacecraft, and all other Deliverable Hardware and
Deliverable Data as specified in Paragraph 3.1, Items 4(a) through 4(e), meet
all of the requirements of this Contract, including the Spacecraft Performance
Requirements. Customer’s right of inspection or acceptance shall not be deemed a
waiver of any Defect, except as may be expressly agreed in writing by Customer
in accordance with Paragraph 7.2 below. Prior to asking Customer to accept any
Deliverable Items and prior to Delivery, Contractor shall, subject to
Paragraph 7.2 below, certify, in writing, in the form set forth in Attachment
10, that the Deliverable Items conform to all Contract requirements.

 

7.2  Waivers

 

Contractor shall, in a timely manner, notify Customer at such time that
Contractor determines that it will not be able to meet a particular Contract
requirement or specification and shall seek a waiver from Customer. Nothing
herein shall be deemed to require Customer to grant a waiver, but, if it is
willing to consider doing so, Customer

 

17

--------------------------------------------------------------------------------


 

may grant the waiver. No waiver granted by Customer and no denial of a waiver by
Customer shall affect the Promised Delivery Date of any Deliverable Item unless
Customer expressly so agrees. Any waiver approved by Customer shall be deemed an
amendment to the applicable performance specification for such Deliverable Item
for all purposes hereunder, from and after such approval date; provided that a
waiver granted with respect to a particular Spacecraft of other Deliverable Item
shall not be deemed to apply to any other Spacecraft or Deliverable Item unless
the waiver expressly includes such other Spacecraft or Deliverable Item.

 

7.3  Inspections

 

***

 

7.4  Spacecraft Acceptance Procedure

 

7.4.1  SPSR.  Contractor shall conduct a review (a “Spacecraft Pre-Shipment
Review” or “SPSR”) of each Spacecraft prior to Contractor’s shipment of such
Spacecraft to its Designated Launch Site. The SPSR shall be conducted in
accordance with the terms of this Paragraph 7.4 and Section 4.3.17 of the
Statement of Work.

 

(a)           Time, Place and Notice of SPSR.  Each SPSR shall take place at
Contractor’s facility. Contractor shall notify Customer in writing approximately
thirty (30) Days prior to the date that each Spacecraft shall be available for
SPSR, which shall be the scheduled date for commencement of such SPSR. If
Customer cannot commence such SPSR on such scheduled date, Contractor shall make
reasonable efforts to accommodate Customer’s reasonable re-scheduling requests
provided that any delay in completion of SPSR resulting directly from such
rescheduling shall be deemed an excusable delay and such excusable delay period
shall be excluded from any calculation of excusable delay Days set forth in
Paragraph 18.1.

 

(b)           Conduct and Purpose of SPSR.  The purpose of the SPSR shall be to
review test data and analyses for each Spacecraft to determine whether such
Spacecraft meets the applicable Spacecraft Performance Requirements and is
therefore ready for shipment to its Designated Launch Site.

 

(c)           Pending Waivers.  Any pending waiver requests, or any
circumstances which Contractor reasonably believes will result in a Contractor
request for waiver or deviation from, provisions(s) of the performance
specifications applicable to a Spacecraft or other related Deliverable Item
shall be submitted to Customer and

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

18

--------------------------------------------------------------------------------


 

resolved prior to the commencement of the applicable SPSR.

 

(d)           Customer’s Inspection Representatives.  Customer may cause any
representatives designated by Customer to observe each SPSR; provided, however,
that the provisions of Article 27 shall apply to any such representatives.

 

(e)           SPSR Results.  At completion of the SPSR for each Spacecraft,
Contractor shall submit to Customer the SPSR results. Within ten (10) Business
Days of its receipt of such results, Customer shall notify Contractor in writing
of Customer’s concurrence or disagreement with the results of the SPSR. In the
event that Contractor and Customer concur that such SPSR demonstrates conformity
of the applicable Spacecraft to the applicable requirements of the Spacecraft
Performance Requirements (including any waivers or deviations previously
approved by Customer), the Spacecraft shall be prepared and shipped to its
Designated Launch Site for Launch. In the event that such SPSR discloses any
non-conformance of the Spacecraft to the requirements of the Spacecraft
Performance Requirements (not the subject of any prior waivers or deviations
approved by Customer), Customer’s notice shall state each such non-conformance
(with reference to the applicable requirement of the Spacecraft Performance
Requirements deemed not met), and Contractor shall correct or repair (in the
manner determined by Contractor) each such non-conformance (except as may be
subsequently waived by Customer), and resubmit the Spacecraft for SPSR in
accordance with this Paragraph 7.4.1 as to each corrected or repaired element.

 

(f)            Inspection Costs Borne by Customer.  All costs and expenses
incurred by Customer and its representatives in connection with their activities
under this Paragraph 7.4.1, including travel and living expenses, shall be borne
solely by Customer.

 

(g)           Correction of Deficiencies After SPSR.  If at any time following
the SPSR for any Spacecraft, and prior to Intentional Ignition, such Spacecraft
fails to meet the Spacecraft Performance Requirements (as may be modified or
waived by Customer), Contractor shall promptly undertake to correct such
deficiencies prior to Intentional Ignition at its own cost and expense.

 

7.4.2  Transport.  Following a successful completion of the SPSR for each
Spacecraft, Contractor shall ship such Spacecraft to its Designated Launch Site
and proceed with the further testing and Launch of the Spacecraft and Launch
Support in accordance with the Statement of Work and Attachment 3. Contractor
shall notify Customer of the IOT schedule for each Spacecraft at least thirty
(30) Days prior to the Launch of such Spacecraft. Each IOT shall be conducted in
accordance with the

 

19

--------------------------------------------------------------------------------


 

Statement of Work and Attachment 3, and in accordance with Article 14,
Customer’s representatives shall be permitted to observe all phases of the IOT.

 

7.4.3  Final Acceptance.  When each IOT is completed, Contractor shall submit to
Customer the test results and shall hold an acceptance review with Customer. At
the conclusion of the acceptance review, including the resolution of any
outstanding Spacecraft performance issues, Contractor shall deliver to Customer
the final IOT report together with a Certification of one of Contractor’s
officers or the President or Senior Executive responsible for the Contractor’s
performing business unit that the applicable Spacecraft meets the criteria for
Unconditional Acceptance as described in Paragraph 7.4.3(a) or for Conditional
Acceptance as described in Paragraph 7.4.3(b), with if necessary, an explanation
of the criteria that the Spacecraft does not meet, or that the Spacecraft is a
Total Loss or a Constructive Total Loss. Within five (5) Business Days following
receipt of such Certification, Customer shall either accept the Spacecraft in
accordance with Paragraph 7.4.3(a) or Paragraph 7.4.3(b) hereof, or reject the
Spacecraft and provide Contractor with a documented statement of reasons for any
rejection. Upon either Conditional Acceptance or Unconditional Acceptance of the
Spacecraft, Contractor shall be entitled to commence earning its Performance
Incentives, as may be adjusted, pursuant to Paragraph 5.2.

 

(a)           Unconditional Acceptance.  Customer shall be obligated to accept,
in writing, without conditions, a Spacecraft when it has been verified at the
acceptance review that (i) the Spacecraft has successfully passed the tests
specified in the Attachment 1 and Attachment 3, (ii) it has been verified that
the Spacecraft’s Orbital Maneuver Life will be at least***, (iii) the Spacecraft
satisfies all the requirements specified in the Spacecraft Performance
Requirements, as may have been amended or modified at or before SPSR with
Customer’s written consent, and (iv) ***:

 

***, a Defect in the Spacecraft that can be satisfactorily corrected by a switch
to a redundant unit in the Spacecraft will not be deemed to affect the
Spacecraft’s ability to meet the criteria for Unconditional Acceptance.

 

(b)           Conditional Acceptance.  Customer shall be obligated to accept, in
writing, a Spacecraft when it has been verified at the acceptance review that,
although such Spacecraft does not meet the criteria for Unconditional
Acceptance, the Spacecraft is not a Total Loss or a Constructive Total Loss.
Upon Conditional Acceptance of a Spacecraft, the Performance Incentives for such
Spacecraft shall be adjusted in accordance with Paragraph 5.2.

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

20

--------------------------------------------------------------------------------


 

(c)           Total Loss/Constructive Total Loss.  If a Spacecraft is a Total
Loss or a Constructive Total Loss prior to Acceptance and has not been
destroyed, Customer may accept such Spacecraft, or reject such Spacecraft and
direct Contractor either to dispose of the Spacecraft or to transfer title to
the Spacecraft to a third party designated by Customer.

 

7.5  Acceptance Procedures for Other Deliverable Items

 

Acceptance of Deliverable Items specified in Paragraph 3.1, Items 4(a) through
(e) to be Delivered under the Contract shall occur in accordance with the
requirements of this Paragraph 7.5. Contractor shall deliver test results and
provide a Certification to Customer of the results of its inspection and tests
of all such Deliverable Items in a form acceptable to Customer. Based upon this
Certification, upon which Customer shall be entitled to rely, and any inspection
or testing that Customer may conduct, upon Delivery, Customer shall either
accept the Deliverable Item(s) in writing or notify Contractor in writing of
those particulars in which the Deliverable Items are unacceptable. Should
Customer fail to notify Contractor in writing of those particulars in which the
Deliverable Items are unacceptable within ten (10) Business Days of Delivery,
the Deliverable Items shall be deemed accepted by Customer. Upon receipt of a
notice that any Deliverable Item is unacceptable to Customer, which notice shall
state the particulars relating to such unacceptability, Contractor shall remedy
such Deliverable Item. Upon Customer’s satisfaction that such particulars have
been remedied to conform to all applicable requirements of this Contract, the
Deliverable Item shall be accepted by Customer in writing.

 

7.6  Remedy of Defects

 

Remedy of any Defects in a Deliverable Item including the Spacecraft, but only
prior to Launch, shall be accomplished by Contractor at its expense, promptly
upon receipt of notice thereof. Contractor and Customer shall mutually agree on
the level of retest of the Deliverable Item (together with any other potentially
affected parts or systems) or an appropriate analysis, reasonably necessary to
demonstrate that the Defects have been corrected and meet the requirements of
the Contract.

 

7.7  Post Launch Remedies

 

After Launch of a Spacecraft, and as provided in Section 11.10 of the Statement
of Work, Contractor shall fully cooperate with Customer and Contractor shall use
its best efforts at Customer’s reasonable request under the circumstances, to
investigate and assist Customer,***, in conducting anomaly investigations and
make recommendations for potential corrective action (including, without
limitation, through changes in operational procedures, software, or, where
possible, Spacecraft

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

21

--------------------------------------------------------------------------------


 

configurations) until ***. If, due to a Launch Vehicle anomaly or other cause
not attributable to Contractor, a Spacecraft is declared a Total Loss or a
Constructive Total Loss, then Contractor shall be entitled to earn the
Performance Incentives to the extent provided in Paragraph 5.2 related to such
Spacecraft, which may be pre-paid by Customer.*** In the instance where Customer
has self insured for Total Loss and/or Constructive Total loss of the Spacecraft
due to a Launch Vehicle anomaly or other cause not attributable to Contractor,
Customer and Contractor, at Customer’s request, shall negotiate a reasonable
period for payment of Performance Incentives under Paragraph 5.2, subject to the
same assurances and terms specified in Paragraph 5.1.2.

 

***

 

8.             LAUNCH VEHICLE SELECTION

 

8.1  Customer Responsibility.

 

Customer is responsible for providing a Launch Vehicle for each Spacecraft
Launch and shall advise Contractor *** prior to each scheduled Launch of the
selected Designated Launch Agency and Launch Vehicle. Customer shall enter into
all Launch Agreements directly with the applicable Designated Launch Agencies.
*** Prior to the SPSR for each Spacecraft, Customer may elect to change the
Launch Vehicle for such Spacecraft and any additional costs of Contractor
resulting from such change shall be subject to a change notice under Article 12.

 

8.2  Launch Vehicle Availability Date.

 

Customer shall be responsible to make the Launch Vehicle for each Spacecraft
available for Contractor to begin operations at the Designated Launch Site and
to Launch in accordance with the schedule set forth below. Failure to provide
such Launch Vehicles by these dates, and, once launch operations begin, delays
that are attributable to the Designated Launch Agency, except for circumstances
attributable to the Contractor, will result in excusable delays under
Article 19.

 

***

 

9.             INSURANCE

 

9.1  Launch and On-Orbit Insurance

 

The Contractor shall support the Customer with all reasonably necessary
presentations (oral, written, or otherwise) and provide all reasonably necessary
technical information for the purpose of the Customer purchasing insurance
directly from the space insurance industry. The Contractor agrees to provide the
information,

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

22

--------------------------------------------------------------------------------


 

subject to obtaining any necessary approvals under the Export Laws, to Customer
consistent with the requisite insurance meeting dates.***

 

9.2  Insurance Claims

 

In the event of a total or partial Launch failure or a total or partial failure
of the Spacecraft in orbit, Contractor shall cooperate with Customer and the
applicable insurance brokers and underwriters, in connection with the
investigation, preparation, filing and administration of any insurance claim
pertaining to such Launch or Spacecraft failure.***

 

9.3  “Work-in-Progress” Insurance

 

At all times prior to Launch of a Spacecraft, Contractor shall maintain*** an
insurance policy or policies***, which policy or policies shall name Customer as
an additional loss payee, with payment under the policy to become due in the
event the Spacecraft is damaged or destroyed such that Customer will have the
right to terminate Contract with respect to the damaged Spacecraft. Contractor
shall provide Customer with a certificate of insurance within thirty (30) Days
after receipt of a written request from Customer.

 

Customer will pass through to the Contractor any third-party launch liability
insurance provided for the benefit of the Contractor by each Designated Launch
Agency, in accordance with the Commercial Space Launch Act and the applicable
Launch license for Launches occurring in the United States, or in accordance
with the amount of liability insurance required by any foreign government in the
country of Launch. Customer will use best reasonable efforts to assure that the
Launch Vehicle provider adds the Contractor as an additional insured to the
applicable launch liability insurance policy prior to Launch of each Spacecraft.

 

10.          SUBCONTRACTS

 

10.1  Subcontracts

 

Within ninety (90) Days after the Effective Date of Contract, Contractor shall
provide a list of all Subcontracts with a value in excess of Five Hundred
Thousand Dollars ($500,000) per Spacecraft and shall identify the work to be
provided in each such Subcontract. Changes to this list shall be detailed in
each quarterly report, to be provided by Contractor pursuant to the Statement of
Work. Contractor shall supply to Customer copies of all Subcontracts with Major
Subcontractors, which are placed specifically for each Spacecraft. Contractor
shall ensure that all Subcontracts will permit Contractor to perform its
obligations under this Contract, including meeting all Promised Delivery Dates.

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

23

--------------------------------------------------------------------------------


 

10.2  Key Subcontracts

 

Contractor agrees to enter into major Subcontracts (hereinafter referred to as
“Key Subcontracts”) for the Work specified below with the persons or entities
(hereinafter referred to as “Key Subcontractors”) listed below. Contractor
further agrees that the Key Subcontractors are necessary for the successful
completion of the Work to be performed hereunder. Contractor shall not change
its Key Subcontractors without Customer’s prior written consent, such consent
not to be unreasonably withheld.

 

Suppliers

 

Item

 

***

 

 

 

 

10.3  Indemnification/Release

 

Contractor shall ensure that all Subcontractors release Customer from any claims
arising under any Subcontract or otherwise in connection with this Contract.
Contractor shall indemnify, defend and hold harmless Customer from and against
all claims made by any Subcontractor against Customer.

 

11.          PROPERTY ACCOUNTING

 

11.1  Identification and Control

 

Contractor shall be directly responsible for and accountable for all supplies,
parts, materials, components, subsystems or systems (whether in its possession
or the possession of any of its Subcontractors) which are to become the property
of Customer pursuant to the terms of this Contract, and which are part of the
Deliverable Items to be Delivered under this Contract. For this purpose,
Contractor shall (i) use commercially reasonable efforts to protect and preserve
all of the Customer’s Deliverable Items until Acceptance under this Contract and
(ii) establish and maintain a system to control and identify, at all times and
until the Delivery and Acceptance of the last Deliverable Item to be delivered
hereunder, all of the aforementioned property in its possession or the
possession of its Subcontractors.

 

11.2  Use of Inventory Parts/Use of Customer’s Parts

 

*** To the extent that Contractor uses any parts or components from its
inventory such parts and components shall meet the reliability standards set
forth in the Spacecraft Product Assurance Requirements. Any failures or
anomalies on such items shall be reviewed and consented to by Customer.

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

24

--------------------------------------------------------------------------------


 

12.          CHANGES REQUESTED BY CONTRACTOR OR CUSTOMER

 

12.1  Contract Change Notice

 

Any changes requested during the performance of this Contract which will add or
delete Work, affect the design of any Spacecraft before its Delivery, change the
method of shipment or packing, or place or time of any Delivery, or will affect
any other requirement of this Contract, whether proposed by Contractor or
Customer, shall be reflected by Contractor in writing as a contract change
notice in accordance with the Statement of Work (“Contract Change Notice”)
issued at least thirty (30) Days prior to the proposed date of the change except
for such shorter periods mutually agreed upon by the Parties which are
reasonably necessary under the circumstances. If Customer requests a change,
Contractor shall submit the Contract Change Notice within thirty (30) Days of
Customer’s request. The time periods specified in this Article and in the
Statement of Work for proposing and approving changes may be shortened as
necessary by mutual agreement to accommodate exigent circumstances.

 

12.2  Acceptance of Change

 

Customer shall notify Contractor as soon as practicable under the circumstances
after receipt of a Contract Change Notice whether or not it agrees with and
accepts such change. If Customer agrees with and accepts the change in writing,
Contractor shall proceed with the performance of the Contract as changed and an
amendment to the Contract reflecting such change, and price adjustment and
schedule adjustment, if any, shall be issued. If Customer does not agree to
implement the change or the Parties are unable to reach any other agreement
regarding such change, Contractor shall proceed with the performance of the
Contract, as unchanged.

 

12.3  Non Refusal

 

Contractor may not refuse any change that may be requested by Customer during
the performance of this Contract as long as the Customer-requested change is
within the general scope of this Contract and is technically feasible utilizing
existing and reasonably available technology, and Customer agrees to the price
adjustment and schedule adjustment, if any, proposed by Contractor in accordance
with Paragraph 12.4.

 

12.4  Price of Changes

 

***

 

12.5  Changes To Meet Specifications

 

***

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

25

--------------------------------------------------------------------------------


 

12.6  Change of Designated Orbital Position of Satellite Ka-5

 

Customer will have until EDC + six (6) months to change the Designated Orbital
Position of Rainbow Ka-5 to another Western US orbital position between 110o
West Longitude and 140o West Longitude at no cost or schedule impact, provided
the change in orbital position does not impact the Spacecraft design other than
the antenna optimization. Spacecraft performance at the new orbital position
will be as mutually agreed by the Parties within thirty (30) Days after
Customer’s notice to make such change.

 

13.          CONTRACT TECHNOLOGY

 

13.1  Disclosure of Contract Technology

 

For all purposes, Contractor shall become or remain the owner of all Contract
Technology. From the EDC, and during the Orbital Maneuver Life of each
Spacecraft Contractor shall retain and maintain copies of all Contract
Technology (including any Contract Foreground Data or Contract Background Data
previously delivered to Customer hereunder). During such period Customer may, in
writing, request copies of such Contract Technology to the extent reasonably
required for testing, maintaining, operating, using or marketing capacity on or
services that employ any of the Spacecraft. Within seven (7) Days after receipt
of such request, Contractor shall furnish copies of the requested Contract
Technology, subject to governmental restrictions. If Contractor cannot supply
Customer with copies of requested Contract Technology due to governmental
restrictions, Contractor must document the applicable restrictions in writing to
Customer and, at Customer’s request, Contractor must use reasonable efforts to
have such governmental restrictions amended or waived to permit Customer to
obtain copies of requested Contract Technology at Customer’s cost and expense.
The cost of furnishing copies of such Contract Technology shall be borne by the
Customer and shall include the cost of collecting, editing, duplicating,
assembling and shipping, to the extent not included in the Spacecraft System
Price, but shall not include any amount associated with the value of such
Contract Technology. Contractor may, by appropriate marking on Contract
Technology, indicate that such shall be used only in accordance with the terms
of this Contract, including restrictions contained herein on the use and
disclosure of Deliverable Data. Notwithstanding anything to the contrary in this
Paragraph 13.1, “Disclosure of Contract Technology”, in the event Customer’s
request includes Contract Technology comprising software in source code format,
Contractor shall not be obligated to furnish copies of such software in source
code format, but instead shall be obligated to provide, subject to governmental
restrictions, Customer access only to such software in source code format owned
by Contractor, at Contractor’s facility, provided that Customer shall not have
the right to disclose to any third party or to reproduce, or copy, in whole or
in part, any such software in source code format, and use of such software in
source code format by Customer shall be solely in connection with testing,
maintaining, operating, using or marketing capacity on or services that employ
any of the Spacecraft, to the extent required. In the event Customer requests
software in source code format that has been licensed to Contractor by a third
party software licensor, Contractor shall only be required to use reasonable

 

26

--------------------------------------------------------------------------------


 

efforts to obtain from such third party software licensor such software in
source code format.

 

13.2  Rights Granted in Contract Technology

 

13.2.1  Contract Foreground Data and Contract Background Data.  Subject to
Article 13.1, “Disclosure of Contract Technology,” Contractor hereby grants to
Customer (a) an irrevocable, non-exclusive, royalty free, worldwide Right to Use
Contract Foreground Data in connection with testing, maintaining, operating,
using, and marketing capacity on or services that employ any of the Spacecraft,
(b) an irrevocable (except upon termination of this Contract under Articles 17
and 18), non-exclusive, royalty free, worldwide Right to Use Contract Background
Data solely in connection with testing, maintaining, operating, using, and
marketing capacity on or services that employ any of the Spacecraft, and (c) the
right to reproduce (together with all copyright and other restrictive markings)
and disclose to customers and potential customers of Customer reasonably
selected portions of the Deliverable Data and Spacecraft Performance
Requirements for the purpose of marketing capacity and services on any of the
Spacecraft, provided that such customers and potential customers agree to be
bound by restrictions contained herein on the use and disclosure of Deliverable
Data. In no event shall Customer disclose, distribute, transfer, or otherwise
provide Contract Foreground Data, Contract Background Data, Deliverable Data or
Spacecraft Performance Requirements, in whole or in part, to any entity in the
business of designing and/or manufacturing spacecraft.

 

13.2.2  Contract Intellectual Property.  For all Contract Intellectual Property
owned by Contractor or under which Contractor has rights, Contractor hereby
grants to Customer an irrevocable, non-exclusive, royalty free, worldwide
License to Practice under such Contract Intellectual Property solely in
connection with testing, maintaining, operating, using, and marketing capacity
on or services that employ any of the Spacecraft. With respect to Contractor’s
trademarks, trademark applications, and all registrations and recordings thereof
(“trademarks”), Customer agrees that any use of such trademarks by Customer
shall be in a manner consistent with Contractor’s uses thereof and any such use
by Customer of the trademarks shall inure to the benefit of Contractor.

 

13.3  ***

 

13.3.1  Segregation of Contract Technology.  Unless otherwise required in this
Article 13, as of EDC and throughout the Orbital Maneuver Life of each
Spacecraft, Contractor agrees to maintain all Contract Technology at
Contractor’s facilities and to keep such Contract Technology updated and current
throughout the Orbital Maneuver Life of each Spacecraft. Customer may, upon
reasonable request to Contractor, access the area where the Contract Technology
is maintained for the purposes of ascertaining compliance with this
Paragraph 13.3.1.

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

27

--------------------------------------------------------------------------------


 

13.3.2  ***

 

13.3.3  Representations.  Contractor represents, warrants and covenants that the
Contract Technology kept at Contractor’s facilities ***:

 

(a)           Complete.  will comprise all of the Contract Technology (including
the source code language statement for any and all applicable software) to the
extent its retention is consistent with Contractor’s normal retention policies;

 

(b)           Current.  will be kept current, including all updates needed to
maintain compliance with the terms of this Contract; and

 

(c)           Form.  will be in a form suitable for reproduction by Customer.

 

***

 

14.          RIGHT OF ACCESS, REPORTS, TESTING, MONITORING

 

14.1  Access

 

Customer shall have the access rights specified below and as described in the
Statement of Work:

 

14.1.1  Work.  (i) In accordance with Article 27 Confidentiality, (ii) within
normal business hours, (iii) accompanied by Contractor’s personnel (except to
the extent Contractor’s accompaniment is not required for Contractor’s other
commercial US customers), and (iv) on a non-interference basis, Customer, and
its representatives and consultants that are not employees of a satellite
manufacturer in direct competition with Contractor, shall be allowed access to
all Work and Work in progress, and all data and information related to this
Contract (including without limitation the data and information specified in the
Statement of Work and Attachment 3), including all Major or Key Subcontractors
(and other Subcontractors with such Subcontractors consent which, at the request
of the Customer, the Contractor shall use its best commercial efforts to
obtain), and all facilities therefore, subject to governmental restrictions, for
purposes of observation, inspection, examination and evaluation of the Work, at
any reasonable time prior to Acceptance of the relevant Deliverable Item and
thereafter to the extent such data and information are of the type customarily
retained in the ordinary course of business. If Customer and /or its
representatives and/or its consultants are denied access as set forth herein due
to governmental restrictions, Contractor shall document in writing such
governmental restrictions and, at Customer request, use best commercial efforts
to amend or remove such governmental restrictions to access. Customer’s and its
representatives’ personnel visiting or resident at Contractor’s or any
Subcontractor’s facilities shall abide by the applicable security and safety
regulations,

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

28

--------------------------------------------------------------------------------


 

provided that reasonable notice of any such regulations is provided by
Contractor or Subcontractor, as applicable, and any such access shall not
interfere with normal business operations of Contractor or Subcontractor, as
applicable.

 

14.1.2  Program Review Meetings.  Customer and its representatives shall be
given reasonable notice of and be entitled to attend all Program Review Meetings
of the Contractor as specified in the Statement of Work

 

14.1.3  Major/Key Subcontracts.  Contractor will ensure that all of the Major
and Key Subcontracts for items specific to the Spacecraft contain provisions
providing access rights to Customer to the subject matter of the Subcontract to
the same extent as access is provided hereunder, subject to governmental
restrictions. If governmental restrictions prevent Customer access, Contractor
shall provide Customer with a written explanation of the governmental
restrictions and, if requested by Customer, shall its best commercial efforts to
assist Subcontractor with amending or removing such governmental restrictions.
With respect to all other Subcontracts, Contractor shall use reasonable efforts
to ensure that Customer has access to the applicable Subcontractor’s Work, as
required hereunder.

 

14.1.4  Customer Employees.  Notwithstanding the fact that Customer’s or its
representatives’ personnel resident at the Contractor’s or any Subcontractors’
facility will be in consultation with the Contractor’s or Subcontractors’ (as
applicable) personnel, they shall remain employees of Customer, or its
representatives (as applicable), and as such, compensation for their services
and all related expenses remains the responsibility of Customer or its
representatives (as applicable).

 

14.2  Reports

 

Contractor shall deliver to Customer written progress and status reports, test
data, and any final reports, in accordance with the requirements of Attachment 1
and Attachment 3. All reports furnished pursuant to this Paragraph may be used
and distributed by Customer in accordance with the provisions of this Contract.

 

14.3  Performance Testing

 

Customer and its representatives and consultants shall have the rights with
respect to testing set forth below and, in Attachment 1, Attachment 3 and
Attachment 5 on a non-interference basis and accompanied by Contractor’s
representatives:

 

14.3.1  Witness of Tests.  Customer, through its representatives and
consultants, shall have the right to witness all developmental, qualification,
protoflight and acceptance testing of Deliverable Items required by this
Contract at Contractor’s or a Key or Major Subcontractor’s plant and other
Subcontractors with such Subcontractors consent which, at the request of the
Customer, Contractor shall use best commercial efforts to obtain or at such
other place as the tests are conducted or test results are monitored, and
Customer shall be provided with copies of all test results. If governmental
restrictions prohibit the witness of such testing, Contractor shall provide
Customer with written documentation of the applicable governmental restrictions
and, if

 

29

--------------------------------------------------------------------------------


 

requested by Customer, shall use its best commercial efforts to amend or remove
any such restrictions.

 

14.3.2  TT&C Station Equipment Satellite Simulators Acceptance Tests.  Customer
shall have the right reasonably to specify the times and places for the
undertaking of final acceptance testing of the TT&C Station Equipment and the
Satellite Simulators set out in Paragraph 3.1 Deliverable Items 4(a) and 4(c).

 

14.3.3  Notice of Tests.  If Contractor or any Subcontractor establishes the
time, date, or location of any major system or subsystem or any units requiring
qualification testing required under this Contract, Contractor shall provide, or
cause the Subcontractor to provide, Customer with the advance notice specified
in this Contract, or if not specified, with reasonable advance notice, which in
the case of units requiring qualification shall be no less than seven (7) Days
prior to the scheduled test.

 

14.3.4  Spacecraft and Ground Station Test Plan.  All testing of a Spacecraft
and other Deliverable Items under this Contract shall be undertaken in
accordance with the Statement of Work, Attachment 3 and Attachment 5.

 

14.4  Monitoring

 

Approximately six (6) of Customer’s representatives or consultants shall be
located at the manufacturing site of the Spacecraft for the purpose of
monitoring the progress of the Work as specified in the Statement of Work.
Contractor shall provide office and other facilities to such representatives as
described in the Statement of Work. In addition, Contractor shall provide
adequate parking spaces for Customer on-site representatives. Customer personnel
and representatives shall have twenty-four (24) -hour access to the office space
provided hereunder.

 

14.5  Export Laws Compliance

 

14.5.1  General.  Notwithstanding any provision of this Contract, any obligation
of Contractor hereunder to provide hardware, software, Deliverable Data, other
technical information or technical services, or access to Contractor’s or
Subcontractors’ facilities to Customer, its employees, representatives,
consultants or agents shall be subject to applicable Export Laws. The Parties
shall work cooperatively and in good faith to implement this Contract in
compliance with such Export Laws.

 

14.5.2  Compliance Program.  Contractor shall promptly implement the Export Laws
Compliance Program described in Attachment 9 to obtain and maintain all
authorizations and consents under the Export Laws necessary to permit Customer
to take Delivery of all Deliverable Items and to permit Customer, the Designated
Launch Agencies, the insurance brokers and underwriters, the Customer’s
consultants or other third parties with a need to access information supplied by
Contractor under any of the provisions of the Contract, and their respective
personnel, agents and consultants, to have access to the Work, reports, testing
and monitoring and information, documents and data related thereto, as specified
in this Contract. To the extent that Customer, the Designated Launch Agencies,
the insurance brokers and underwriters, the Customer’s consultants or other
third parties with a need to access information supplied by

 

30

--------------------------------------------------------------------------------


 

Contractor under any of the provisions of the Contract is denied access to any
Deliverable Items, Work, reports, testing and monitoring and any documentation
and data related thereto, Contractor represents that all of the foregoing shall
be consistent with the requirements of this Contract and the best practices of
the spacecraft manufacturing industry.

 

14.5.3  RE-EXPORT.  CUSTOMER UNDERSTANDS AND WARRANTS THAT IT SHALL NOT
RE-EXPORT, RE-TRANSFER OR DIVERT TO ANY THIRD PARTY ANY U.S. ORIGIN ITEM THAT IS
REGULATED BY THE U.S. MUNITIONS LIST (UML) AND PROVIDED TO CUSTOMER UNDER OR IN
CONNECTION WITH THIS CONTRACT, EXCEPT AS EXPRESSLY AUTHORIZED BY THE U.S.
GOVERNMENT IN ACCORDANCE WITH THE EXPORT LAWS.

 

15.          WARRANTY

 

15.1  Spacecraft Warranty

 

Contractor warrants that each Spacecraft shall be in good working order and free
of Defects in design, materials and workmanship and shall conform to
requirements of this Contract, including the Spacecraft Performance
Requirements, as may be modified by any approved waivers or deviations pursuant
to Paragraph 7.2. The above warranty on each Spacecraft shall end upon Launch of
the Spacecraft. Contractor’s only liability under the warranty shall be as and
to the extent that prior to Launch of the Spacecraft, if the Spacecraft fails to
meet the requirements of this Contract, including the Spacecraft Performance
Requirements, as may be modified by any approved waivers or deviations pursuant
to Paragraph 7.2, Contractor shall promptly undertake to correct such
deficiencies, in the manner determined by Contractor’s best technical judgment,
at its own cost and expense. In the event a Spacecraft is to be delivered to
storage, Contractor warrants that the Spacecraft shall be in good working order
and free of Defects in design, materials and/or workmanship and conform to the
requirements of this Contract, including the Spacecraft Performance
Requirements, as may be modified by any approved waivers or deviations pursuant
to Paragraph 7.2, for***. Contractor’s only liability under the preceding
sentence shall be as and to the extent that during the warranty period (as
defined in the preceding sentence), if the Spacecraft fails to meet the
requirements of this Contract, including the Spacecraft Performance
Requirements, Contractor shall promptly undertake to correct such deficiencies,
in the manner determined by Contractor’s best technical judgment, at its own
cost and expense.

 

15.2  Warranty for Deliverable Items Other Than Spacecraft

 

Contractor warrants that Deliverable Items other than Spacecraft shall be in
good working order and free of Defects in design, material and workmanship and
shall conform to the applicable requirements of this Contract, including
applicable

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

31

--------------------------------------------------------------------------------


 

specifications, as modified by any waivers granted by Customer hereunder ***.
Customer shall have the right, at any time during the warranty period specified
above and irrespective of prior inspections or acceptances, to require
correction of any Defect occurring to any Deliverable Item other than the
Spacecraft, including any integrated software or services not conforming to the
requirements herein and require that Contractor, at its expense, correct or
replace (at Contractor’s option) such non-conforming Deliverable Item to make
such Deliverable Item, including integrated software, conforming. If Contractor
fails to correct or replace such defective Deliverable Item other than the
Spacecraft, including integrated software, within a reasonable period after
notification from Customer, Customer may, by contract or otherwise, correct or
replace such defective Deliverable Item, including integrated software, and
Contractor shall reimburse Customer for such correction or replacement, provided
that Customer provides Contractor with documentation related to the repair or
replacement.***

 

15.3  Disclaimer

 

EXCEPT AND TO THE EXTENT EXPRESSLY PROVIDED IN THIS CONTRACT, CONTRACTOR
DISCLAIMS ANY OTHER WARRANTY, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, ANY WARRANTY OF SUITABILITY OR MERCHANTABILITY OR FITNESS FOR USE OR
FOR A PARTICULAR PURPOSE, WITH REGARD TO ANY SPACECRAFT OR ANY OTHER DELIVERABLE
ITEM

 

15.4  Assistance

 

In addition to the warranty provisions of this 15, Contractor agrees to provide
reasonable support including, but not limited to, the support of Subcontractors,
to Customer, at no cost to Customer in attending to, assisting in diagnosing and
recommending corrective action for any Spacecraft failure or any other anomaly
occurring with or on any Spacecraft during the Service Life and for as long
thereafter as the Contractor receives Performance Incentives in accordance with
Paragraph 5.2 hereof. Contractor specifically acknowledges that its obligation
pursuant to this Paragraph shall continue during the entire Service Life of a
Spacecraft, whether or not Contractor is earning Performance Incentives pursuant
to Paragraph 5.2. Contractor shall be compensated on a reasonable time and
material basis for any assistance given hereunder with respect to a Spacecraft
operating in excess of the Service Life, but only if Contractor is not receiving
Performance Incentives with respect to such Spacecraft.

 

16.          DEFICIENCIES NOTED IN OTHER SPACECRAFT

 

16.1  Qualification Heritage

 

Contractor represents and warrants that, except for items qualified but not
flown, in process qualifications, and qualifications for this program ***, each
and every unit,

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

32

--------------------------------------------------------------------------------


 

system, subsystem and process to be employed on or used in connection with each
of the Spacecraft and associated Deliverable Hardware and software (which shall
not be changed without Customer’s express written consent) has been employed on,
or used in connection with, at least one (1) in-orbit spacecraft and that,
whether on a Rainbow or other spacecraft, has (to Contractor’s knowledge)
experienced no in-orbit or unresolved ground test anomalies,***, which, in each
case, have been remedied for future spacecraft, including the Spacecraft, or
determined to be isolated to the particular spacecraft as to which the anomaly
was identified, in each case as reasonably and fairly summarized in writing to
Customer in Attachment 14 attached hereto.

 

16.2  Notice

 

Whether before or after Acceptance of any Spacecraft, Contractor shall promptly
notify Customer of any circumstance, known to Contractor, or identified by
Contractor or Customer, and determined and documented by Contractor to be
relevant to such Spacecraft, that would make any statement set forth in
Paragraph 16.1, if made at the time, no longer correct and /or complete, and of
any other data available to it that indicates (i) that conditions exist which
affect or may affect adversely the Spacecraft operation, or (ii) that the
Spacecraft performance and/or operation depart or may depart from that expected
from the program documentation at any time during the period of the Spacecraft’s
Service Life, or (iii) that the Spacecraft does not meet all the requirements of
the Spacecraft Performance Requirements, or cannot be reasonably predicted to be
able to meet the *** (v) that any other parameter of an in-orbit spacecraft of
similar design to the Spacecraft is trending towards its design limit
prematurely. Contractor shall take appropriate corrective measures at its sole
cost if the Spacecraft has not been Launched so as to eliminate, all
deficiencies that the Spacecraft conforms to all applicable requirements of this
Contract. If the Spacecraft has been Launched, Contractor shall, on a
commercially reasonable efforts basis, recommend whatever reasonable corrective
measures are available to it (including software changes, changes to operational
procedures and any other ground-based solutions) *** so as to eliminate or
ameliorate the effect of the deficiencies (unless the Parties mutually determine
that correcting or bypassing a malfunction or anomaly in the Spacecraft software
will harm the operation of the Spacecraft). Customer shall have the right to
reject, until SPSR any Spacecraft that does not meet the requirements of this 16
and Customer shall have the right to require Contractor to remedy any
malfunction or anomaly until Launch of the Spacecraft. Thereafter, Customer’s
obligations to complete Delivery and Acceptance of the Spacecraft shall be
governed by other provisions of this Contract.

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

33

--------------------------------------------------------------------------------


 

17.          TERMINATION FOR CONVENIENCE

 

17.1  Termination

 

17.1.1  General.  Customer may, prior to Contractor’s completion of all Work, by
written notice issued by Customer’s Authorized Representative, terminate this
Contract in whole, or in part (except for a Spacecraft after Launch and for any
Deliverable Items for which Delivery and Acceptance have been completed), for
its convenience, whereupon Contractor shall cease Work in accordance with the
terms of said notice.

 

***

 

17.2  Termination Expense

 

***

 

17.3  Termination Charges

 

***

 

17.4  Subcontractor Settlements

 

Contractor shall advise Customer of all proposed settlements with vendors and
Subcontractors in the event of termination, and shall provide to Customer the
terms of the settlement, including a reference to the contractual provision
relied upon to support such termination settlement.

 

17.5  Inventory

 

***

 

17.6  Subcontracts

 

Contractor shall place in any Major/Key Subcontracts entered into after EDC
terms that will enable the Contractor to terminate such Subcontracts in the same
or similar manner as set forth in this 17.6.

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

34

--------------------------------------------------------------------------------


 

17.7  ***

 

18.          TERMINATION FOR CAUSE

 

18.1  Termination by Customer

 

Termination.  Customer may, by written notice issued by Customer’s Authorized
Representative, terminate this Contract with respect to any Spacecraft (unless
it has been Launched) and/or with respect to other Deliverable Items (except for
any Deliverable Items for which Delivery and Acceptance have been completed),
if:

 

(a)   ***

 

(b)   ***

 

(c)   Intentionally omitted;

 

(d)   ***

 

(e)   ***

 

(f)    ***

 

18.1.2  Consequences of Termination.  ***

 

18.1.3  Launch Vehicle.  ***

 

18.1.4  Ownership of Work.  Upon receipt by Customer of the amounts specified
above, Contractor shall be the owner of all Work terminated, and Customer shall
return or destroy all Contract Technology and/or Deliverable Data related to the
terminated Deliverable Items. The rights and remedies of Customer provided in
this Paragraph 18.1 are the sole and exclusive remedy to Customer for Customer’s
termination for cause hereunder.

 

18.2  Improper Termination

 

If, after termination under the provisions of Paragraph 18.1, it is determined
for any reason that the Contract was terminated without cause under the
provisions of this Article, the rights and obligations of the Parties shall be
the same as if termination had been effected pursuant to 17.

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 26b-2 under the Securities Exchange Act of 1934.

 

35

--------------------------------------------------------------------------------


 

18.3  Termination by Contractor

 

18.3.1  Non-Payment.  Contractor may, by written notice issued by Contractor’s
Authorized Representative, terminate this Contract with respect to a particular
Spacecraft or other Deliverable Item (except for any Deliverable Items for which
Delivery and Acceptance have been completed and paid for by Customer) if
Customer has failed to make any payment applicable to such particular Spacecraft
or other Deliverable Item within thirty (30) Days of the Payment Due Date in
accordance with the Milestone Payment Plan and such failure is not cured within
a period of an additional thirty (30) Days after notice of such failure is given
by Contractor. Notwithstanding the foregoing, amounts which are disputed in good
faith shall not be justification for Contractor to terminate this Contract
pursuant to this Paragraph 18.3.1, provided any undisputed portion is paid
within the time period required. If a termination occurs under this
Paragraph 18.3.1, Contractor shall be entitled to immediately stop Work on the
terminated item under this Contract and shall be entitled to a settlement
calculated pursuant to 17. This Paragraph shall not be applicable where
Contractor has required that an irrevocable standby Letter of Credit be
established in favor of Contractor under Paragraph 5.1.2. In such instance, the
requirements of Paragraph 5.1.2 shall take precedence.

 

18.3.2  Letter of Credit.  In the event Customer fails to maintain any required
Letter of Credit, or replenish the amount available for draw under the Letter of
Credit in accordance with the terms of Paragraphs 5.1.2(b) and (c) of the
Contract, or in the event that Contractor has not been able to collect under the
Letter of Credit any payment not received by its Payment Due Date and such late
payment has not been remedied within thirty (30) Days of Contractor’s notice of
a Letter of Credit deficiency described above, the Contractor shall be entitled
to terminate this Contract and shall treat the termination as having issued
under Article 17.

 

19.          EXCUSABLE DELAYS

 

Delays in Delivery resulting from acts of God or of the public enemy, acts of a
government in its sovereign capacity, natural disasters, earthquake, fires,
floods, riots, strikes, lock-outs (excluding strikes or lock-outs at Contractor
owned or operated facilities), epidemics, blockades, quarantine restrictions and
embargoes, acts of terrorism, launcher unavailability, declared war, civil
insurrection, or work stoppage by Contractor under Paragraph 5.6.2 provided in
every case such acts or occurrences are without the fault or negligence of or
result from the actions or inactions of Contractor and its Subcontractors, shall
constitute excusable delays if a written claim thereof together with information
sufficient to support such claim is received by Customer within ten
(10) Business Days after the Contractor reasonably determines that the act or
occurrence may delay Delivery. Contractor shall provide written evidence of the
period of such delay. Contractor shall use reasonable commercial efforts to
minimize the effect of any force majeure delay through the use of any
work-around solution, including to the extent appropriate but without
limitation, through the use of work-around schedules, twenty-four (24)-hour
operations, and through the use of alternative suppliers (to be approved by
Customer where required under 10). The Delivery

 

36

--------------------------------------------------------------------------------


 

requirements shall be extended by the amount of such period as is supported by
the evidence provided;***.

 

20.          KEY PERSONNEL

 

It is agreed that the following Contractor employees and positions are necessary
for the successful performance of this Contract:

 

Key Personnel  ***  Position

 

In the event one (1) or more of the above-named personnel are no longer
available for the performance of this Contract, Contractor agrees to replace
such personnel, after consultation with Customer, with personnel of a comparable
level of experience, qualifications and ability.

 

21.          DISPUTES

 

21.1  Notice

 

If, during the course of performance of the Contract, either Party has cause to
believe that the other Party’s performance, or plan for performance, is such
that the obligations of the other Party, as stated in this Contract will not be
met, the Party shall give written notice of its objections and the reasons
therefore and may recommend corrective action by the other Party. The
Contractor’s Program Manager shall consult with Customer’s Program Manager in an
effort to reach an agreement to overcome the objections (first instance).

 

21.2  Escalation

 

In the event that an agreement cannot be reached within ten (10) Business Days
of receipt of written notice, then either Party may request, within a further
period of two (2) Business Days, that the dispute be escalated and the
respective positions of the Parties shall be forwarded to the Contractor’s
Vice-President, and Customer’s equivalent Vice-President, for discussion, and an
attempt shall be made to reach agreement to overcome the objections (second
instance).

 

21.3  Further Escalation

 

In the event that agreement cannot be reached in the second instance within
twenty (20) Business Days, then either Party may request within a further period
of two (2) Business Days, that the dispute be escalated and the positions of the
Parties shall be forwarded to Customer’s President and the President of Lockheed
Martin

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

37

--------------------------------------------------------------------------------


 

Commercial Space Systems for resolution of the objections (third instance). If
agreement still cannot be reached within ten (10) Business Days, either Party
may invoke Paragraph 21.4.

 

Notwithstanding the timing requirements specified above nothing shall preclude a
Party from seeking immediate injunctive relief in situations it deems
appropriate.

 

21.4  Litigation

 

Each of the Parties hereto hereby irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the courts of the State of New York and
of the United States of America, in each case having jurisdiction over the
County of New York, for any litigation arising out of or relating to this
Contract and the transactions contemplated hereby (and agrees not to commence
any litigation relating thereto except in such courts unless such courts shall
have declined to exercise jurisdiction). Each of the Parties hereto hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any litigation arising out of this Contract or the transactions contemplated
hereby in the courts of the State of New York or the United States of America,
in each case having jurisdiction over the County of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such litigation brought in any such court has been brought
in an inconvenient or improper forum.

 

21.5  Other Remedies

 

The Parties acknowledge and agree that except for failure(s) of Contractor that
are excusable under Article 19, Customer is entitled to pursue any equitable
rights and remedies that are available in connection with Contractor’s failure
to satisfy its obligations in accordance with the terms and conditions of this
Contract; provided Customer can meet its burden of proof for such equitable
remedies.

 

22.          INDEMNIFICATION

 

22.1  Contractor’s General Indemnification

 

Contractor shall indemnify and hold Customer, its officers, directors, agents,
employees, owners, subsidiaries, affiliates, successors and assigns, or any of
them, harmless from any and all loss, damage, liability or expense, resulting
from damage to all property (excluding damage to Spacecraft caused after Launch)
and injuries, including death, to all persons (natural or juridical), arising
from any occurrence caused by an act or omission of Contractor, its
Subcontractors, or any of them, and Contractor shall at its sole expense defend
any claims, actions, suits and proceedings, whether in law or equity, brought
against Customer, its officers, directors, agents, employees, owners,
subsidiaries, affiliates, successors and assigns, or any of them, on account
thereof, and shall pay all expenses, including attorney’s fees, and satisfy all
judgments as may be incurred by or rendered against them, or any of them, in
connection therewith, provided Contractor is given prompt notice of any such
claim, action, suit or proceeding. Customer shall provide, at Contractor’s
written request and sole expense,

 

38

--------------------------------------------------------------------------------


 

such assistance and information as may be reasonably provided by Customer in
connection with the defense of any such action.

 

22.2  Customer’s General Indemnification

 

Customer shall indemnify and hold Contractor, its officers, directors, agents,
employees, owners, subsidiaries, affiliates, successors and assigns, or any of
them, harmless from any and all loss, damage, liability or expense, resulting
from damage to all property and injuries, including death, to all persons
(natural or juridical), arising from any occurrence caused by an act or omission
of Customer or its subcontractors, and Customer shall at its sole expense defend
any claims, actions, suits and proceedings, whether in law or equity, brought
against Contractor, its officers, directors, agents, employees, owners,
subsidiaries, affiliates, successors and assigns, or any of them, on account
thereof, and shall pay all expenses, including attorney’s fees, and satisfy all
judgments as may be incurred by or rendered against them, or any of them, in
connection therewith, provided Customer is given prompt notice of any such
claim, action, suit or proceeding. Contractor shall provide, at Customer’s
written request and sole expense, such assistance and information as may be
reasonably provided by Contractor in connection with the defense of any such
action.

 

22.3  Contractor’s Intellectual Property Indemnification

 

22.3.1  Indemnity. ***

 

22.3.2  Cure. ***

 

22.4  Intellectual Property Indemnification Exclusion

 

The indemnity contained in Paragraph 3 shall not apply where Contractor can show
that the infringement or alleged infringement which is the subject of the claim
in question resulted from a modification or addition to any Deliverable Item
after Acceptance which Customer requested to be carried out by an entity, other
than Contractor, or which was carried out by Customer itself, and which, in
either case, did not arise from (i) an obligation of Contractor under the
Contract; or (ii) a specific recommendation by Contractor. In addition,
Contractor shall have no liability for any infringement to the extent arising
from use of any Deliverable Item other than as or in connection with a
communications satellite or the combination of such item or part with any other
item or part not furnished to Customer by Contractor hereunder or approved or
recommended by Contractor, unless such combination is customary in the industry.

 

Customer shall hold Contractor harmless against any expense, judgment or loss
for infringement of any patents, copyrights or trademarks, which results from
Contractor’s use of or compliance with designs, detailed specifications (not
including performance specifications) provided by Customer. Contractor
acknowledges that as at EDC none of the foregoing has been provided by Customer
to Contractor.

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

39

--------------------------------------------------------------------------------


 

22.5  Indemnification For Taxes

 

Contractor shall assume responsibility for, and shall hold Customer harmless
from all taxes, duties, tariffs or similar charges, however denominated, which
may be required under any laws, and which become due by reason of the
performance of Work under this Contract or any Subcontract hereunder, and shall
execute and deliver such other further instruments, and comply with such
requirements of said laws, as may be necessary thereunder to confirm and
effectuate this Contract, including making of payment of any interest or
penalties related to or arising from such taxes, duties, tariffs or other
charges.

 

22.6  Procedures

 

In the event of a claim with respect to which a Party is entitled to
indemnification hereunder, such party (“Indemnified Party”) shall notify the
other party (“Indemnifying Party”) in writing as soon as practicable, but in no
event later than fifteen (15) Days after receipt of such claim; provided that a
delay in giving such notice shall not preclude the Indemnified Party from
seeking indemnification hereunder if such delay has not materially prejudiced
the Indemnifying Party’s ability to defend such claim. The Indemnifying Party
shall promptly defend such claim (by counsel of its own choosing and reasonably
satisfactory to the Indemnified Party) and the Indemnified Party shall
reasonably cooperate with the Indemnifying Party in the defense of such claim,
including the settlement of the matter on the basis stipulated by the
Indemnifying Party (with the Indemnifying Party being responsible for all costs
and expenses of such settlement and the reasonable out-of-pocket expenses
incurred by the Indemnified Party in cooperating with the Indemnifying Party),
subject to the limitations on settlement described in Paragraphs 22.6.1 and
22.6.2 below. If the Indemnifying Party, within a reasonable time after notice
of a claim, fails to defend the Indemnified Party, the Indemnified Party shall
be entitled to undertake the defense, compromise or settlement of such claim at
the expense of, for the account and at the risk of the Indemnifying Party. Upon
the assumption by the Indemnifying Party of the defense of such claim, the
Indemnifying Party may settle or compromise such claim as it sees fit; provided,
however, that anything in this Paragraph to the contrary notwithstanding:

 

22.6.1  Settlement.  If there is a reasonable probability that a settlement or
compromise of a claim may materially and adversely affect the Indemnified Party,
the Indemnifying Party shall not so settle or compromise such claim without the
consent of the Indemnified Party, which consent shall not be unreasonably
withheld; and

 

22.6.2  Counterclaim.  If the facts giving rise to indemnification hereunder
shall involve a possible claim by the Indemnified Party against a third party,
the Indemnified Party shall have the right, at its own cost and expense to
undertake the prosecution, compromise, and settlement of such claim.

 

40

--------------------------------------------------------------------------------


 

23.          LIMITATION OF LIABILITY

 

23.1  Limitation

 

***  NEITHER PARTY SHALL BE LIABLE TO THE OTHER, TO ITS OFFICERS, DIRECTORS,
EMPLOYEES, CONTRACTORS OR SUBCONTRACTORS AT ANY TIER (INCLUDING SUPPLIERS OF ANY
KIND), AGENTS OR CUSTOMERS, TO ITS PERMITTED ASSIGNEES OR SUCCESSOR OWNERS OF
ANY SPACECRAFT OR OTHER DELIVERABLE ITEM OR TO ANY OTHER PERSON CLAIMING BY OR
THROUGH SUCH PARTY FOR ANY AMOUNTS REPRESENTING LOSS OF PROFITS, LOSS OF
BUSINESS, OR SPECIAL, INCIDENTAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES,
ARISING FROM OR RELATING TO THE PERFORMANCE OR NONPERFORMANCE OF THIS CONTRACT
OR ANY ACTS OR OMISSIONS ASSOCIATED THEREWITH OR RELATED TO THE USE OF ANY ITEMS
DELIVERED OR SERVICES FURNISHED HEREUNDER, WHETHER THE BASIS OF SUCH LIABILITY
IS BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), STATUTE
OR OTHER LEGAL THEORY. THE PARTIES SHALL INDEMNIFY EACH OTHER AND HOLD EACH
OTHER HARMLESS FROM AND AGAINST ANY CLAIM ASSERTED DIRECTLY OR INDIRECTLY
AGAINST IT THAT IS WITHIN THE SCOPE OF THE FOREGOING LIMITATION OF LIABILITY AND
DISCLAIMER.

 

23.2  Exceptions.

 

The foregoing limitations of liability shall not apply to a Party’s obligations
to indemnify a third party claim pursuant to 22 or any other provisions of this
Contract relating to indemnification of a third party claim. Additionally, the
Parties acknowledge and agree that amounts set forth in this Contract as
liquidated damages amounts are not and shall not be construed to be,
consequential damages.

 

24.          DAMAGE TO PERSONS OR PROPERTY, ASSOCIATED WITH LAUNCH, INTERPARTY
WAIVER

 

With respect to loss or damage to property, or personal injury or death, arising
out of activities at the Designated Launch Sites, both Parties, including their
respective contractors, subcontractors, directors, officers, subsidiaries,
employees, agents, suppliers and insurers, agree to be bound to such inter-party
waiver as the Designated Launch Agencies may set forth in the Launch Agreements,
provided that the waiver contains reciprocal rights for both Parties and is
substantially consistent with the standard provisions of such Designated Launch
Agencies.

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

41

--------------------------------------------------------------------------------


 

25.          REPRESENTATIONS AND WARRANTIES

 

25.1  Mutual Representations and Warranties

 

Each Party represents, covenants and warrants to the other that:

 

25.1.1  Existence.  It is a corporation or limited liability company, duly
organized and validly existing and with the power to undertake the obligations
set forth in this Contract;

 

25.1.2  Authority.  All action required to be taken by it to execute, deliver
and perform the terms of this Contract have been taken;

 

25.1.3  Binding Agreement.  The execution and delivery of this Contract by it
will cause this Contract to constitute a legal, valid and binding obligation of
it enforceable in accordance with its terms, except where enforceability thereof
may be limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors rights generally or general principles of
equity; and

 

25.1.4  Litigation.  There is no material litigation existing, threatened or
pending against it which, if determined adversely, might affect its ability to
fulfill any of its obligations under this Contract.

 

25.2  Contractor’s Special Representations and Warranties

 

Contractor represents, covenants and warrants to Customer that:

 

25.2.1  Contract Intellectual Property.  Contractor validly holds or is
otherwise authorized to use or incorporate into the Work all Contract
Intellectual Property; each Patent, trademark, and copyright owned by Contractor
that is part of Contract Intellectual Property is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and to Contractor’s best
knowledge, each is validly issued or for applications, is in proper form, not
disclaimed and has been duly maintained, including the submission of all
necessary filings in accordance with the legal and administrative requirements
of the appropriate jurisdiction, and each issued Patent and registered trademark
and copyright owned by Contractor that is part of Contract Intellectual Property
is enforceable and is not subject to claims of adverse limitations; none of the
Contract Intellectual Property is, to the best of Contractor’s knowledge as of
EDC, the subject of infringement or other violations of intellectual property
protections by any third party; and all of the Contract Intellectual Property is
free from any lien, claim or other encumbrance, including as a pledge of
collateral. Contractor shall employ all reasonable commercial efforts to retain
all Contract Intellectual Property.

 

25.2.2  Contract Technology.  As of EDC, to the best of Contractor’s knowledge,
there are no claims filed, or, threatened that any of the Contract Technology or
the practice thereof infringe or violate in any way any Patent or other
intellectual property rights of any third party. Contractor has the authority,
or will obtain the necessary rights, to grant to Customer the licenses and
rights to the Contract Technology according to the terms of this Contract.

 

42

--------------------------------------------------------------------------------


 

26.          ASSIGNMENT

 

All the terms, covenants and conditions of this Contract shall inure to the
benefit of and be binding upon Customer’s successors and assigns and
Contractor’s successors and permitted assigns to the same extent as said terms,
covenants and conditions inure to the benefit of and are binding upon Customer
and Contractor. Neither this Contract nor any of the rights, duties, and
obligations of either Party under this Contract may be assigned or delegated
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed. Any attempted assignment or delegation,
without such consent, shall be void and without effect. ***No assignment of this
Contract shall result in any change in the obligations of the assigning Party
hereunder. In the event that either Party is sold to or merged into another
entity, its responsibilities under this Contract shall not be altered and the
successor organization shall be liable for performance of such Party’s
obligations under this Contract.

 

27.          CONFIDENTIALITY

 

27.1  Identification of Proprietary Information

 

All information, in whatever form, orally or in any written or electronic form,
that has been or may be disclosed in the future by one Party to the other in
connection with this Contract shall be deemed proprietary information, if
written, if marked “proprietary” or “confidential,” or if disclosed orally, if
so stated to the receiving Party by the disclosing Party at the time of
disclosure (together “Proprietary Information”).

 

27.2  Restrictions on Use, Disclosure

 

Neither Party shall use the Proprietary Information of the other Party except
for the purpose of this Contract. Neither Party shall disclose the Proprietary
Information of the other Party except: (1) on a confidential and need-to-know
(for the purposes specified herein) basis to its employees, agents,
subcontractors, and advisors, each of whom shall be subject to comparable
restrictions of confidentiality; (2) as to information that is already
rightfully in the possession of the receiving Party through other means and
without such confidentiality restrictions; (3) as to information that is
required to be disclosed under applicable law or by a valid subpoena or other
court or governmental order, decree, regulation or rule; provided, however, that
if disclosure is required under this provision, the receiving Party shall advise
the disclosing Party of the requirement to disclose Proprietary Information
prior to such disclosure and as soon as reasonably practicable after the
receiving Party becomes aware of such required disclosure; and further provided
that upon the request of the disclosing Party, the receiving Party agrees to
cooperate in good faith and at the expense of the disclosing Party in any
reasonable and lawful actions which the disclosing Party takes to resist such
disclosure,

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

43

--------------------------------------------------------------------------------


 

to limit the information to be disclosed or to limit the extent to which the
information so disclosed may be used or made available to third parties; or
(4) as to information that is released for public disclosure by the disclosing
Party or is otherwise available in the public domain.

 

27.3  Company Restricted Information

 

In addition to the Proprietary Information in Paragraph 27.1, and without
limitation thereto, Contractor acknowledges and agrees that all information
regarding Customer’s contemplated use of or customers for the Spacecraft, areas
of coverage, potential types of traffic or related requirements, the performance
of the, and all information that could be revealing of the foregoing, shall be
deemed Customer’s Proprietary Information and “Company Restricted Information.”
In addition to the obligations set forth in Paragraph 27.2, Contractor agrees
that its disclosure of Company Restricted Information under Paragraph 27.2 above
shall be limited to individuals within the manufacturing division of Contractor
who have no responsibility for, or participation in, any venture in which
Contractor may have any interest that involves the provision of any satellite
communications services, including any individuals who may have dual roles.

 

27.4  Standard of Care

 

Each Party agrees to exercise a level of care consistent with that employed by
said Party for its most highly restricted and proprietary commercial information
to ensure compliance with its obligations stated herein, but in no event, shall
less than a reasonable standard of care be employed by each Party.

 

28.          PUBLIC RELEASE OF INFORMATION

 

Except for public releases required by regulatory or governmental authorities,
within a reasonable time prior to the issuance by either Party of news releases,
articles, brochures, advertisements, prepared speeches and other information
releases concerning the work performed hereunder, the issuing Party shall obtain
the written approval of the other Party concerning the content and timing of
such releases. Neither Party’s approval will be unreasonably delayed or denied.

 

29.          NOTICES AND REPORTS, AUTHORIZED REPRESENTATIVES

 

29.1  Notices

 

All notices and reports to be provided to Customer or Contractor under this
Contract shall be in writing, in English, and sent to Customer or Contractor at
the following addresses (or to such other address as each Party may give the
other by notice to the other in accordance with this 29):

 

44

--------------------------------------------------------------------------------


 

Customer:

RAINBOW DBS COMPANY LLC

200 Jericho Quadrangle

Jericho, New York 11753

USA

 

Attention:  ***

Telephone No.:

Fax No:

Email:

 

With a copy to:

 

Attention:  ***

Telephone No.:

Fax No:

Email:

 

Contractor:

Lockheed Martin Commercial Space Systems

100 Campus Drive

Newtown, Pennsylvania 18940

 

Attention:  ***

Telephone No.:

Fax No:

Email:

 

With a copy to:

 

Attention:  ***

Telephone No.:

Email:

 

29.2  Authorized Representatives

 

For purposes of binding each Party under provisions of this Contract, the
“Authorized Representative” of Customer shall be ***, and the Authorized
Representative of Contractor shall be ***, each of whom shall have the authority
to bind the Party they represent. Each Party may change or add to its list of
Authorized Representatives by giving notice to the other Party (signed by the
notifying Party’s then-

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

45

--------------------------------------------------------------------------------


 

current Authorized Representative or Chief Executive Officer (or equivalent))
pursuant to the Contract notice provisions above.

 

30.          CUSTOMER FURNISHED INFORMATION AND PROPERTY

 

Contractor agrees, with respect to all Information and property, including but
not limited to equipment (including ground equipment), models and devices,
furnished by Customer under this Contract:

 

30.1  Title

 

That title to such Information and property shall remain exclusively in
Customer.

 

30.2  Risk of Loss

 

To assume all risk of loss or damage, reasonable wear and tear excepted, to such
Information and property while in Contractor’s or any Subcontractor’s possession
or control.

 

30.3  Use

 

To ensure that such Information and property are used solely in the performance
of the Contract.

 

30.4  Taxes

 

To the extent that any property is required for Contractor’s completion of its
obligations under the Statement of Work to be responsible for payment of all
taxes which become due by reason of Contractor’s or any Subcontractor’s
possession, control or use of such Information and property, and to comply with
all requirements of said laws, including making payment of any interest or
penalties related to or arising from such taxes.

 

30.5  Encumbrances

 

To ensure that no lien, encumbrance, pledge or other interest whatsoever
attaches to such Information and property as a result of Contractor’s or any
Subcontractor’s acts or omissions.

 

30.6  Return Transportation

 

Except as may otherwise be provided in this Contract to return Information and
property sent to Contractor as required for Contractor’s completion of its
obligations under the Statement of Work upon completion of all Work or
termination of this Contract. If Customer requests any additional Information or
property to be sent or returned, Customer shall bear any costs related to the
transportation and associated insurance to Contractor’s facilities and back to
Customer.

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this exhibit were omitted by means
of redacting a portion of the text. Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

46

--------------------------------------------------------------------------------


 

30.7  Damages

 

That in no event will Customer be liable for special, indirect or consequential
damages related to such Information and property or arising from the use
thereof.

 

31.          HAZARDOUS MATERIAL IDENTIFICATION AND MATERIAL SAFETY DATA

 

Contractor shall comply with applicable laws, codes, ordinances, and regulations
(including the obtaining of licenses and permits) in connection with any
hazardous material used during Launch processing. Contractor agrees to provide
the right to use and disclose such data relating to hazardous materials as
necessary to comply with this Article.

 

32.          APPLICABLE LAWS

 

This Contract shall be interpreted, construed and governed by the substantive
laws of New York, USA, without regard to procedural laws, and except to the
extent that the conflicts of laws rules of New York, USA would require the
application of the laws of another jurisdiction. The Parties acknowledge and
agree that the United Nations Convention on Contracts for the International Sale
of Goods shall not apply to the transactions contemplated in this Contract.

 

33.          GENERAL

 

33.1  Severability

 

If any provision of this Contract is declared or found to be illegal,
unenforceable or void, the Parties shall negotiate in good faith to agree upon a
substitute provision that is legal and enforceable and as nearly as possible
consistent with the intentions underlying the original provision. If the
remainder of this Contract is not materially affected by such declaration or
finding and is capable of substantial performance, then the remainder shall be
enforced to the extent permitted by law.

 

33.2  Cumulative Rights/Waivers

 

All rights and remedies conferred hereunder or otherwise shall be cumulative and
may be exercised singly or concurrently. No delay or omission by either Party to
exercise any right or power shall impair such right or power or be construed to
be a waiver thereof. No payment of money by any person or entity shall be
construed as a waiver of any right or power under this Contract. A waiver by any
Party of any of the covenants, conditions or contracts to be performed by the
other or any breach thereof shall not be construed to be a waiver of any
succeeding breach thereof or of any other covenants, conditions or contracts
herein contained. No change, waiver or discharge hereof shall be valid unless in
writing and signed by the Authorized Representative of the Party against which
such change, waiver or discharge is sought to be enforced.

 

47

--------------------------------------------------------------------------------


 

33.3  Gender/Captions

 

As used herein, the singular shall include the plural and the plural may refer
only to the singular. The use of any gender shall be applicable to all genders.
The captions contained herein are for purposes of convenience only and are not a
part of this Contract.

 

33.4  Relationship of the Parties

 

It is expressly understood that Contractor, on the one hand, and Customer, on
the other hand, intend by this Contract to establish the relationship of
independent contractors and do not intend to undertake the relationship of
principal and agent or to create a joint venture or partnership between them or
their respective successors in interest. Neither Contractor, on the one hand,
nor Customer, on the other hand, shall have any authority to create or assume in
the name or on behalf of the other Party any obligation, expressed or implied,
nor to act or purport to act as the agent or the legally empowered
representative of the other Party hereto for any purpose whatsoever.

 

33.5  Permitted Access to Work in Progress, Inspections, Etc.

 

At any time Customer and its employees, agents, subcontractors, consultants and
representatives are on the premises of Contractor or any of its Subcontractors
pursuant to any provision of this Contract, they agree to abide by the
applicable security and safety regulations, provided that reasonable notice of
any such regulations is provided by Contractor or Subcontractor, as applicable.
As much as reasonably possible, any such inspections, monitoring or other access
to premises permitted under this Contract shall be made without interference
with the ongoing work of Contractor or Subcontractor, as applicable.

 

33.6  Construction

 

This Contract and the Attachments and Schedules hereto, have been drafted
jointly by the Parties and in the event of any ambiguity in the language hereof,
there shall be no inference drawn in favor of or against either Party.

 

33.7  Including

 

Whenever the terms “including” or “include” are used in this Contract in
connection with a single item or a list of items within a particular
classification (whether or not the term is followed by the phrase “but not
limited to” or words of similar effect) that reference shall be interpreted to
be illustrative only, and shall not be interpreted as a limitation on, or an
exclusive enumeration of the items within that classification.

 

33.8  Survival

 

Termination or expiration of this Contract for any reasons shall not release
either Party from any liabilities or obligations set forth in this Contract
which remain to be performed or by their nature would be intended to be
applicable following any such termination or expiration.

 

48

--------------------------------------------------------------------------------


 

33.9  Entire Agreement

 

This Contract: (i) consists of this document and the referenced Attachments in 2
of this Contract and the schedules attached thereto; (ii) constitutes the entire
agreement of the Parties with respect to the subject matter hereof; and
(iii) supersedes all prior correspondence, representations, proposals,
negotiations, understandings, and agreements of the Parties, oral or written,
with respect to the subject matter hereof. No addition to, deletion of, or
deviation from the provisions of this Contract shall be binding against Customer
unless in writing and signed by an Authorized Representative of Customer or
against Contractor unless in writing and signed by an Authorized Representative
of Contractor.

 

33.10  Counterparts

 

Execution.  This Contract may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts shall constitute but one
and the same instrument.

 

Agreement.  Each Party acknowledges that it has read, understands and agrees to
be bound by the provisions of this Contract.

 

*  *  *  *

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Contract.

 

RAINBOW DBS COMPANY LLC

 

Lockheed Martin Corporation

 

 

 

 

 

By:

/s/ THOMAS DOLAN

 

By:

/s/ ALAN M. HYMAN

 

 

 

 

 

Name:

Thomas Dolan

 

Name:

Alan M. Hyman

 

 

 

 

 

Title:

President & CEO

 

Title:

Director, Contracts

 

 

 

 

 

Date:

November 21, 2004

 

Date:

November 21, 2004

 

50

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

STATEMENT OF WORK***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 2

 

SPACECRAFT PERFORMANCE REQUIREMENTS***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 3

 

SPACECRAFT PERFORMANCE VERIFICATION REQUIREMENTS***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 4

 

SPACECRAFT PRODUCT ASSURANCE REQUIREMENTS***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

 

SATELLITE CONTROL AND OPERATIONS REQUIREMENTS***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 6

 

SATELLITE CONTROL AND OPERATIONS PRODUCT ASSURANCE
REQUIREMENTS***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 7

 

MILESTONE PAYMENT PLAN***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 8

 

MAXIMUM TERMINATION LIABILITY AND LETTER OF CREDIT AMOUNT
REQUIREMENTS***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 9

 

EXPORT LAWS COMPLIANCE PROGRAM ***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 10

 

CERTIFICATION***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 11

 

FORM - BILL OF SALE***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 12

 

OPTIONS***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 13

 

***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 14

 

***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 15

 

LETTER OF CREDIT FORM***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 16

 

***

 

--------------------------------------------------------------------------------

***            Certain confidential portions of this exhibit were omitted by
means of redacting a portion of the text.  Copies of the exhibit containing the
redacted portions have been filed separately with the Securities and Exchange
Commission subject to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------